UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ADVANTAGE FUNDS, INC. - Dreyfus Global Absolute Return Fund - Dreyfus Global Real Return Fund - Dreyfus Total Return Advantage Fund - Global Alpha Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Absolute Return Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 10 Statement of Financial Futures 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Absolute Return Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Vassilis Dagioglu, James Stavena, Torrey Zaches and Joseph Miletich, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Global Absolute Return Funds Class A shares produced a total return of 6.89%, Class C shares returned 6.11% and Class I shares returned 7.20%. 1 In comparison, the funds benchmark, the Citibank 30-Day Treasury Bill Index, produced a total return of 0.11% for the same period. 2 Relative mispricing across global markets converged during the reporting period as a result of improved market liquidity and a recovering global economy.The fund produced higher returns than its benchmark, as it successfully adopted various equity, bond and currency positions that were designed to take fuller advantage of the global economic recovery and changes in relative valuations across asset classes and geographic regions. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets. The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the larger Western European countries. Global Economic Concerns Sparked Market Volatility Although the reporting period began in the midst of an economic recovery that propelled many financial markets higher through the first quarter The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of 2010, investor confidence was shaken in the spring by a sovereign debt crisis in Europe. Greece found itself unable to refinance a heavy debt load, leading to devaluation of the euro against most other major currencies. Meanwhile, inflation-fighting measures in China caused investors to worry that a major engine of global growth might be derailed. In the United States, mixed housing and employment data and a catastrophic oil spill in the Gulf of Mexico added to global and domestic economic uncertainty. As investor sentiment deteriorated during the spring and summer, global financial markets generally declined sharply. However, investors fears at the time may have been overblown. Earnings among multinational companies generally continued to improve, and the U.S. and global economies remained on mildly upward trajectories through the fall. In addition, anticipation of a second round of quantitative easing of U.S. monetary policy helped support certain stocks, bonds and currencies in September and October, helping to erase the reporting periods previous losses. Stock, Bond and Currency Strategies Supported Fund Results The fund proved to be well positioned in advance of the European sovereign debt crisis, enabling it to participate fully in the devaluation of the euro and rally in U.S. bonds as global investors sought traditional safe havens in the face of market instability and a potential economic downturn in Europe. Later in the reporting period, when the Federal Reserve Board announced the second round of quantitative easing in the United States, the fund further benefited from a short position in the U.S. dollar, which shed some of its value relative to other currencies, such as the Australian dollar. However, the fund received its strongest contributions to performance during the reporting period from global equity markets, where a bearish position in Japanese equities and a bullish position in the United Kingdom produced above-average results with below-average levels of volatility. Although the fund encountered relatively few disappointments during the reporting period, its relative performance was undermined to a mild degree by short positions in the British pound and European equities. In particular, the fund suffered from its long exposure to the stock market of France. 4 Seeking Opportunities in Currency and Equity Markets Despite the financial markets recent positive responses to signs of potential improvement in the global economy, we expect uncertainty to persist into 2011 as investors wait and see regarding the efficacy of current monetary stimulus efforts in the face of persistent headwinds.Therefore, the fund has adopted a generally market-neutral investment posture, without taking directional bets regarding the overall performance of global stock and bond markets.We see more opportunity for returns in the currency markets, where we anticipate further devaluation of the U.S. dollar against other major currencies. We also have identified valuation disparities across regional equity markets, as stock prices in the United Kingdom appear more attractive to us than they do in North American markets. In our judgment, these strategies position the fund to participate in global financial markets while effectively managing the risks of heightened market volatility as economic conditions change. November 15, 2010 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2012. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: FactSet  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Global Absolute Return Fund Class A shares, Class C shares and Class I shares and the Citibank 30-Day Treasury Bill Index  Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Global Absolute Return Fund on 12/18/07 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/07 is used as the beginning value on 12/18/07. The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/18/07 0.71% 0.88% without sales charge 12/18/07 6.89% 1.18% Class C shares with applicable redemption charge  12/18/07 5.11% 0.42% without redemption 12/18/07 6.11% 0.42% Class I shares 12/18/07 7.20% 1.51% Citibank 30-Day Treasury Bill Index  12/31/07 0.11% 0.54% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  For comparative purposes, the value of the Index as of 12/31/07 is used as the beginning value on 12/18/07. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.79 $ 11.66 $ 6.50 Ending value (after expenses) $1,060.80 $1,056.60 $1,062.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.63 $ 11.42 $ 6.36 Ending value (after expenses) $1,017.64 $1,013.86 $1,018.90  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I , multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Principal Short-Term Investments71.0% Amount ($) Value ($) U.S. Treasury Bills: 0.12%, 11/26/10 660,000 659,945 0.13%, 12/23/10 635,000 a 634,872 0.13%, 1/27/11 1,030,000 1,029,733 0.14%, 12/16/10 2,100,000 2,099,672 0.14%, 1/13/11 1,638,000 1,637,667 0.15%, 11/4/10 400,000 399,995 0.15%, 11/12/10 2,590,000 2,589,920 0.15%, 11/18/10 600,000 599,971 Total Short-Term Investments (cost $9,651,505) Face Amount Covered by Options Purchased3.8% Contracts ($) Value ($) Call Options; U.S. Treasury 10 Year Notes November 2010 @ $114 (cost $471,276) 4,200,000 b Other Investment23.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,225,000) 3,225,000 c Total Investments (cost $13,347,781) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Held by a broker as collateral for open financial futures positions. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Options Purchased 3.8 Money Market Investments 94.7  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long CAC 40 10 Euro 12 636,209 November 2010 2,720 DAX 1 230,010 December 2010 12,923 Euro-Bond 12 2,155,390 December 2010 (11,409) Euro-Bond Options 23 472,160 November 2010 99,904 FTSE 100 29 2,624,730 December 2010 55,842 Japanese 10 Year Mini Bond 9 1,600,335 December 2010 4,346 U.S. Treasury 10 Year Notes 12 1,515,375 December 2010 (1,353) Financial Futures Short Long Gilt 19 (3,747,326) December 2010 45,756 Japanese 10 Year Bond 1 (1,777,778) December 2010 (26,453) S & P 500 Emini 34 (2,005,490) December 2010 (109,881) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 10,122,781 10,167,588 Affiliated issuers 3,225,000 3,225,000 Cash 74,866 Unrealized appreciation on forward foreign currency exchange contractsNote 4 231,481 Receivable for investment securities sold 141,895 Receivable for shares of Common Stock subscribed 58,302 Dividends and interest receivable 444 Prepaid expenses 9,407 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 12,778 Payable for investment securities purchased 129,586 Unrealized depreciation on forward foreign currency exchange contractsNote 4 109,705 Payable for futures variation marginNote 4 25,888 Accrued expenses 39,518 Net Assets ($) Composition of Net Assets ($): Paid-in capital 12,686,852 Accumulated net realized gain (loss) on investments 668,697 Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $72,395 net unrealized appreciation on financial futures) 235,959 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 7,995,129 1,242,719 4,353,660 Shares Outstanding 628,084 99,316 340,164 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Interest 12,273 Cash dividends; Affiliated issuers 4,498 Total Income Expenses: Management feeNote 3(a) 148,181 Auditing fees 37,331 Registration fees 37,249 Shareholder servicing costsNote 3(c) 35,304 Distribution feesNote 3(b) 10,851 Prospectus and shareholders reports 9,846 Custodian feesNote 3(c) 2,352 Legal fees 1,122 Directors fees and expensesNote 3(d) 813 Loan commitment feesNote 2 313 Miscellaneous 10,570 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (88,267) Lessreduction in fees due to earnings creditsNote 3(c) (14) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (53,499) Net realized gain (loss) on options transactions 364,511 Net realized gain (loss) on financial futures 218,250 Net realized gain (loss) on forward foreign currency exchange contracts 552,542 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,599) Net unrealized appreciation (depreciation) on options transactions 44,537 Net unrealized appreciation (depreciation) on financial futures 12,362 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (2,214) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 a Operations ($): Investment (loss)net (188,880) (152,401) Net realized gain (loss) on investments 1,081,804 1,027,496 Net unrealized appreciation (depreciation) on investments 51,086 432,432 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (84,905) Class C Shares  (11,770) Class I Shares  (59,541) Class T Shares  (8,028) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 3,509,994 6,479,947 Class C Shares 293,608 407,275 Class I Shares 3,588,104 1,402,557 Class T Shares  119 Dividends reinvested: Class A Shares  16,538 Class C Shares  3,853 Class I Shares  11,442 Class T Shares  412 Cost of shares redeemed: Class A Shares (5,059,714) (3,024,381) Class C Shares (575,688) (92,410) Class I Shares (1,168,350) (3,753,216) Class T Shares  (648,088) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 12,059,544 10,112,213 End of Period The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 289,548 588,765 Shares issued for dividends reinvested  1,523 Shares redeemed (409,873) (272,603) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 24,481 36,918 Shares issued for dividends reinvested  356 Shares redeemed (47,291) (8,506) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 292,013 126,472 Shares issued for dividends reinvested  1,055 Shares redeemed (94,870) (341,811) Net Increase (Decrease) in Shares Outstanding Class T b Shares sold  11 Shares issued for dividends reinvested  38 Shares redeemed  (59,078) Net Increase (Decrease) in Shares Outstanding  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 59,078 Class T shares representing $648,088 were converted to 59,132 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.91 10.75 12.50 Investment Operations: Investment income (loss)net b (.17) (.15) .12 Net realized and unrealized gain (loss) on investments .99 1.48 (1.87) Total from Investment Operations .82 1.33 (1.75) Distributions: Dividends from investment incomenet  (.17)  Net asset value, end of period 12.73 11.91 10.75 Total Return (%) c 6.89 12.52 (14.00) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 2.65 3.04 e Ratio of net expenses to average net assets 1.50 1.50 1.48 e Ratio of net investment income (loss) to average net assets (1.37) (1.29) 1.14 e Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 7,995 8,911 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.79 10.68 12.50 Investment Operations: Investment income (loss)net b (.26) (.22) .03 Net realized and unrealized gain (loss) on investments .98 1.45 (1.85) Total from Investment Operations .72 1.23 (1.82) Distributions: Dividends from investment incomenet  (.12)  Net asset value, end of period 12.51 11.79 10.68 Total Return (%) c 6.11 11.64 (14.56) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.96 3.32 4.00 e Ratio of net expenses to average net assets 2.25 2.25 2.23 e Ratio of net investment income (loss) to average net assets (2.13) (2.03) .35 e Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 1,243 1,440 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Year Ended October 31, Class I Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.94 10.78 12.50 Investment Operations: Investment income (loss)net b (.14) (.11) .09 Net realized and unrealized gain (loss) on investments 1.00 1.48 (1.81) Total from Investment Operations .86 1.37 (1.72) Distributions: Dividends from investment incomenet  (.21)  Net asset value, end of period 12.80 11.94 10.78 Total Return (%) 7.20 12.91 (13.76) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.89 2.57 3.12 d Ratio of net expenses to average net assets 1.25 1.25 1.23 d Ratio of net investment income (loss) to average net assets (1.12) (1.07) 1.03 d Portfolio Turnover Rate    Net Assets, end of period ($ x 1,000) 4,354 1,708 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund. The funds investment objective is to seek total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed-income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 224,025 Class A, 28,000 Class C and 28,000 Class I shares of the fund. 18 The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accu- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) rately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of 20 Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds invest ments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 3,225,000   Options Purchased 515,813   U.S. Treasury  9,651,775  Other Financial Instruments: Forward Foreign Exchange Contracts   231,481  Futures  221,491   Liabilities ($) Other Financial Instruments: Forward Foreign Exchange Contracts   (109,705)  Futures  (149,096)    Amount shown represents unrealized appreciation (depreciation) at period end. 22 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,434,000 10,713,000 9,922,000 3,225,000 23.7 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 24 As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $91,843, undistributed capital gains $731,240 and unrealized appreciation $81,573. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $0 and $164,244, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and net operating losses, the fund increased accumulated undistributed investment income-net by $188,880 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed, to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2012, so that the expenses of none of the classes, (exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest on borrowings, shareholder services plan fees, commitment fees and extraordinary expenses) exceed an annual rate of 1.25% of the value of the average daily net assets of their class. The reduction in management fee, pursuant to the undertaking, amounted to $88,267 during the period ended October 31, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets, payable monthly. During the period ended October 31, 2010, the Distributor retained $1,613 from commissions earned on sales of the funds Class A shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $10,851 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as 26 answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $23,083 and $3,617, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $1,459 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $220 pursuant to the cash management agreement which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $14. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $2,352 pursuant to the custody agreement. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $12,132, Rule 12b-1 distribution plan fees $785, shareholder services plan fees $1,958, custodian fees $527, chief compliance officer fees $2,248 and transfer agency per account fees $351, which are offset against an expense reimbursement currently in effect in the amount of $5,223. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: During the period ended October 31, 2010, there were no purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. 28 Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 71,485 Equity risk 1 (109,881) Interest rate risk 194,543 Interest rate risk 1 (39,215) Foreign exchange risk 3 231,481 Foreign exchange risk 4 (109,705) Gross fair value of derivative contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in investments in securities of unaffiliated issuers. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 5 Options 6 Contracts 7 Total Equity 364,882   Interest rate (146,632) 364,511  Foreign exchange   552,542 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Total Equity (10,958)   Interest rate 23,320 44,537  Foreign exchange   (2,214) Total Statement of Operations location: 5 Net realized gain (loss) on financial futures. 6 Net realized gain (loss) on options transactions. 7 Net realized gain (loss) on forward foreign currency exchange contracts. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2010: Value ($) Equity futures contracts 5,555,083 Interest rate futures contracts 15,303,236 Interest rate options contracts 250,974 Forward contracts 10,744,332 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an invest-ment.The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying secu- 30 rity or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/15/2010 1,035,989 941,227 1,008,885 67,658 Australian Dollar, Expiring 12/15/2010 420,875 389,667 409,864 20,197 Australian Dollar, Expiring 12/15/2010 197,862 187,983 192,686 4,703 British Pound, Expiring 12/15/2010 46,831 73,393 75,011 1,618 British Pound, Expiring 12/15/2010 145,400 230,023 232,895 2,872 British Pound, Expiring 12/15/2010 17,600 27,847 28,191 344 British Pound, Expiring 12/15/2010 70,400 111,358 112,763 1,405 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Canadian Dollar, Expiring 12/15/2010 37,263 36,135 36,494 359 Canadian Dollar, Expiring 12/15/2010 120,625 117,184 118,135 951 Canadian Dollar, Expiring 12/15/2010 113,689 110,546 111,342 796 Canadian Dollar, Expiring 12/15/2010 10,296 10,011 10,083 72 Canadian Dollar, Expiring 12/15/2010 110,015 106,973 107,744 771 Euro, Expiring 12/15/2010 152,753 208,298 212,475 4,177 Euro, Expiring 12/15/2010 37,600 51,262 52,301 1,039 Euro, Expiring 12/15/2010 94,000 128,190 130,751 2,561 Euro, Expiring 12/15/2010 95,800 131,634 133,255 1,621 Euro, Expiring 12/15/2010 383,200 526,538 533,020 6,482 Euro, Expiring 12/15/2010 26,900 37,191 37,417 226 Euro, Expiring 12/15/2010 4,000 5,582 5,564 (18) Euro, Expiring 12/15/2010 347,594 485,234 483,494 (1,740) Japanese Yen, Expiring 12/15/2010 129,019,539 1,539,456 1,604,051 64,595 Japanese Yen, Expiring 12/15/2010 6,705,100 81,988 83,362 1,374 Swiss Franc, Expiring 12/15/2010 1,512,158 1,498,536 1,537,273 38,737 Swiss Franc, Expiring 12/15/2010 21,300 21,132 21,653 521 Sales: Proceeds ($) Australian Dollar, Expiring 12/15/2010 142,049 138,261 138,332 (71) Australian Dollar, Expiring 12/15/2010 99,000 96,768 96,410 358 Australian Dollar, Expiring 12/15/2010 246,000 238,055 239,564 (1,509) Australian Dollar, Expiring 12/15/2010 98,400 95,149 95,826 (677) The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Australian Dollar, Expiring 12/15/2010 49,200 47,467 47,913 (446) British Pound, Expiring 12/15/2010 584 905 935 (30) British Pound, Expiring 12/15/2010 991,600 1,529,364 1,588,297 (58,933) British Pound, Expiring 12/15/2010 134,000 209,224 214,634 (5,410) British Pound, Expiring 12/15/2010 84,350 133,144 135,107 (1,963) British Pound, Expiring 12/15/2010 24,600 38,622 39,403 (781) British Pound, Expiring 12/15/2010 339,150 537,039 543,234 (6,195) Euro, Expiring 12/15/2010 80,922 112,299 112,560 (261) Japanese Yen, Expiring 12/15/2010 2,421,950 28,920 30,111 (1,191) Japanese Yen, Expiring 12/15/2010 22,810,338 267,131 283,592 (16,461) Japanese Yen, Expiring 12/15/2010 630,201 7,473 7,835 (362) Japanese Yen, Expiring 12/15/2010 6,733,832 79,904 83,719 (3,815) Japanese Yen, Expiring 12/15/2010 20,564,000 251,526 255,665 (4,139) Japanese Yen, Expiring 12/15/2010 2,478,000 30,348 30,818 (470) Japanese Yen, Expiring 12/15/2010 4,957,600 60,673 61,636 (963) Japanese Yen, Expiring 12/15/2010 12,394,000 151,795 154,090 (2,295) Swiss Franc, Expiring 12/15/2010 475,300 481,219 483,194 (1,975) Swiss Franc, Expiring 12/15/2010 110,773 112,748 112,613 135 34 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swiss Franc, Expiring 12/15/2010 52,150 53,439 53,016 423 Swiss Franc, Expiring 12/15/2010 36,900 37,642 37,513 129 Swiss Franc, Expiring 12/15/2010 162,450 169,263 165,148 4,115 Swiss Franc, Expiring 12/15/2010 101,844 106,446 103,535 2,911 Swiss Franc, Expiring 12/15/2010 312,000 317,513 317,182 331 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2010, the cost of investments for federal income tax purposes was $13,347,781; accordingly, accumulated net unrealized appreciation on investments was $44,807, consisting of $44,818 gross unrealized appreciation and $11 gross unrealized depreciation. The Fund 35 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Absolute Return Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Global Absolute Return Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Absolute Return Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 36 BOARD MEMBERS INFORMATION (Unaudited) The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 40 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 41 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus Global Real Return Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Options Written 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Information About the Review and Approval of the Funds Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Real Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Real Return Fund, covering the period from the funds inception on May 12, 2010, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility in some of the international bond markets riskier sectors over the past year. However, on average, emerging markets and sovereign debt have generally outperformed bonds from many developed markets, largely due to the relative underlying fundamental strength of these sovereign entities and solid demand from investors seeking higher levels of income in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see more robust global economic growth, but record low short-term interest rates in many developed markets such as the U.S., improving corporate balance sheets, and investors global search for income could continue to support prices of higher yielding sovereign and corporate bonds, especially if todays economic concerns prove to be overstated.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global investment universe, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of May 12, 2010, through October 31, 2010, as provided by Suzanne Hutchins and James Harries, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the period between the funds inception on May 12, 2010, and the end of its annual reporting period on October 31, 2010, Dreyfus Global Real Return Funds Class A shares produced a total return of 7.52%, Class C shares returned 7.20% and Class I shares returned 7.68%. 1 In comparison, the funds performance baseline benchmark, the U.S.$ 1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of .15% and 0.08%, respectively, for the same period. 2 Despite bouts of market volatility, a recovering global economy lifted most stock and bond prices over the reporting period, while low interest rates continued to limit returns from cash. The fund produced higher returns than its target objective, primarily due to its exposure to individual equities with specific characteristics and higher yielding bonds. The Funds Investment Approach To pursue its goal, the fund uses an actively-managed multi-asset strategy to produce absolute or real returns with less volatility than major equity markets over a complete market cycle, typically a period of five years.The fund is not managed to a benchmark index. Rather than managing to track a benchmark index, the fund seeks to provide returns that are largely independent of market moves. The fund allocates its investments among global equities, bonds and cash, and, generally to a lesser extent, other asset classes, including real estate, commodities, currencies and alternative or non-traditional asset classes and strategies.The fund obtains investment exposure to these asset classes by investing in securities and through derivative instruments. The funds portfolio managers combine a top-down approach, emphasizing economic trends and current investment themes on a global basis, with bottom-up security selection based on fundamental research to allocate the funds investments among and within asset classes. In choosing investments, the portfolio managers consider: key trends in global economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as changing demographics, the impact of new technologies and the globalization of industries and brands; relative valuations of equity securities, bonds and cash; long-term trends in currency movements; and company fundamentals.Within markets and sectors determined to be attractive in absolute terms, the funds portfolio managers seek what are believed to be attractively priced companies that possess a sustainable competitive advantage in their market or sector and invest in such companies across their capital structures. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Markets Advanced in a Slow-Growth Economy The fund began operations as the global economy emerged from the financial crisis. Robust economic growth in the emerging markets helped support global manufacturing activity, fueling improved confidence among businesses, consumers and investors worldwide. Specifically, it was the unconventional approach of quantitative easing in the developed economies that drove financial assets higher. However, investor sentiment in the developed markets soon deteriorated owing to the sovereign debt crisis in Europe. In addition, an appreciating yen hurt exports in Japan, and high unemployment levels weighed on the United States. The market viewed these concerns as temporary, and with improving corporate earnings with some signs of gradual economic improvement in developed markets combined with further stimulative programs from certain central banks, markets headed higher in the reporting period. Consequently, equities generally produced higher returns than bonds during the reporting period, and cash provided relatively meager returns in a low interest-rate environment. Multi-Asset Approach Boosted Funds Results In addition to participating in the real return from equities, bonds and commodities, the funds results benefited during the reporting period from a security selection strategy rooted in our All Change investment theme, which postulates that consumer consumption can no longer be supported by elevated debt levels.The result of the worlds move to a new financial paradigm has seen the start of a huge deleveraging cycle both at the government, corporate and consumer level while interest rates (in the US) have been anchored at historic lows.Through greater government interference especially through regulation of the financial sector and harsh austerity measures, lending growth and the ability to spend has added to the pressures of the developed economies. As a result, our security selection strategy has focused on companies that we believe will remain relatively insulated from these forces. For example, the funds equity holdings have emphasized large, traditionally defensive health care and telecommunications companies that have a track record of generating revenues and decent cash flow in all economic environments while supported by healthy balance sheets and cheap valuations. These stocks provided the reporting periods strongest contribution to the funds total return. Among bonds, we focused on corporate asset-backed securities with credit ratings toward the lower end of the investment-grade range.This strategy enabled us to capture higher levels of income compared to government securities or higher rated corporate debt, while extensive credit analysis helped the fund avoid credit pitfalls.We also found income-oriented opportunities in the convertible bond market.These fixed-income securities helped bolster the funds results during the reporting period. Finally, we employed cash, inflation-protected bonds, gold and gold equities to dampen volatility and protect loss of capital. Gold-related 4 investments generally added value to the funds results while cash was a negligible source of income. We also used derivatives, including put options on the S&P 500 and certain currency hedges, to help provide insurance and protect the U.S. dollar return to our underlying investors. Managing Risks in Unsettled Markets We expect the subpar global economic recovery to persist, with generally sluggish growth in developed markets and more robust expansion in emerging markets.As of the reporting periods end, equities seem poised to advance in response to new economic stimulus programs. Since these efforts could also cause an acceleration of inflation, we have increased the inflation protection in the fund by investing in gold ETFs (Exchange Traded Funds) and other commodities including agriculture and index linked Treasuries. Over the longer term, we believe that the All Change investment theme will continue to prevail, potentially sparking heightened volatility. November 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Because the fund seeks to provide exposure to alternative or non-traditional (i.e., satellite) asset categories or investment strategies, the funds performance will be linked to the performance of these highly volatile asset categories and strategies.Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding the fund's Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the funds average daily net assets. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FactSet  Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. London Interbank Offered Rate ( LIBOR ).The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR, is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time, by the British Bankers Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers Association, the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix, Eurodollar Libor is calculated on an ACT/360 day count basis and settlement is for 2 days hence. For comparative purposes, the value of the Index on 04/30/10 is used as the beginning value. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Return Fund from May 12, 2010 (commencement of operations) to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.38 $ 11.05 $ 6.15 Ending value (after expenses) $1,075.20 $1,072.00 $1,076.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.63 $ 11.42 $ 6.36 Ending value (after expenses) $1,017.64 $1,013.86 $1,018.90  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 173/365 (to reflect the actual days in the period).  Please note that while Class A, Class C and Class I shares commenced operations on May 12, 2010, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period May 1, 2010 to October 31, 2010.  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks69.4% Shares Value ($) Australia2.8% Newcrest Mining 3,960 Brazil2.1% Petroleo Brasileiro, ADR 2,181 68,025 Tele Norte Leste Participacoes, ADR 3,100 47,554 Canada3.1% Barrick Gold 1,960 94,256 Yamana Gold 6,750 74,257 France1.0% Thales 1,400 Germany4.6% Bayer 1,685 125,749 Deutsche Telekom 8,650 125,327 Japan.7% Nomura Holdings 7,000 Netherlands3.1% Koninklijke KPN 3,480 58,122 Reed Elsevier 4,000 52,120 Royal Dutch Shell, Cl. A 1,856 59,155 Norway.9% Statoil 2,185 Peru1.3% Cia de Minas Buenaventura, ADR 1,350 Poland1.2% Telekomunikacja Polska 10,475 South Africa1.7% MTN Group 5,130 South Korea.4% LG Uplus 3,450 Sweden1.2% TeliaSonera 7,800 The Fund 7 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland6.3% Actelion 690 a 34,435 Novartis 1,501 87,020 Roche Holding 800 117,474 Syngenta 215 59,472 Zurich Financial Services 205 50,185 Thailand1.2% Advanced Info Service 22,000 United Kingdom13.1% BAE Systems 8,350 46,120 BP 8,860 60,450 Centrica 10,750 57,223 GlaxoSmithKline 4,770 93,324 RSA Insurance Group 25,115 52,719 RWC Global Convertibles Fund 95 109,028 Scottish & Southern Energy 3,270 60,414 Smith & Nephew 6,060 53,310 Vodafone Group 68,430 186,240 United States24.7% AT&T 3,615 103,028 Chevron 1,000 82,610 Coca-Cola 925 56,721 iShares Nasdaq Biotechnology Index Fund 490 43,757 Kroger 3,731 82,082 Medtronic 1,382 48,660 Merck & Co. 2,136 77,494 Newmont Mining 1,059 64,461 PDL BioPharma 8,000 41,840 Pfizer 4,570 79,518 PowerShares DB Agriculture Fund 5,720 a 169,941 PowerShares DB Gold Fund 4,270 a 205,302 Raytheon 890 41,011 Reynolds American 900 58,410 Sprint Nextel 13,764 a 56,708 8 Common Stocks (continued) Shares Value ($) United States (continued) Wal-Mart Stores 1,536 83,205 Wisconsin Energy 1,000 59,540 Total Common Stocks (cost $3,328,247) Coupon Maturity Principal Bonds and Notes20.7% Rate (%) Date Amount ($) b Value ($) Germany1.6% Fresenius Finance Jersey, Sr. Unscd. Bonds , Ser. FME EUR 5.63 8/14/11 50,000 Netherlands.6% Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 20,000 Norway4.7% Norwegian Government, Bonds NOK 3.75 5/25/21 530,000 93,669 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 868,000 163,647 Spain1.3% Campofrio Food, Gtd. Notes EUR 8.25 10/31/16 50,000 United Kingdom6.1% BP Capital Markets, Gtd. Notes 5.25 11/7/13 56,000 61,298 BP Capital Markets, Gtd. Notes GBP 5.75 11/8/10 50,000 80,266 Bupa Finance, Sr. Unscd. Notes GBP 7.50 7/4/16 50,000 92,112 Co-Operative Bank, Sub. Notes GBP 5.63 11/16/21 50,000 74,983 Prudential, Jr. Sub. Notes 11.75 12/23/14 22,000 26,183 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) b Value ($) United States6.1% Altria Group, Gtd. Notes 10.20 2/6/39 18,000 26,546 Cemex Finance, Sr. Scd. Bonds 9.50 12/14/16 100,000 101,625 Consol Energy, Gtd. Notes 8.00 4/1/17 25,000 27,125 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 25,000 25,219 U.S. Treasury Inflation Protected Securities, Notes 1.88 7/15/13 71,785 d 76,838 U.S. Treasury Inflation Protected Securities, Notes 2.50 1/15/29 61,001 d 75,237 Venezuela.3% Petroleos De Venezuela, Sr. Unscd. Bonds, Ser. 2011 0.00 7/10/11 20,000 e Total Bonds and Notes (cost $1,018,906) Face Amount Covered by Options Purchased.5% Contracts ($) Value ($) Call Options.0% U.S. Treasury 30 Year Bonds, December 2010 @ $137 400,000 a Put Options.5% Australian Dollar, December 2010 @ $88 200,000 a 260 Australian Dollar, December 2010 @ $89 100,000 a 180 Australian Dollar, December 2010 @ $93.5 400,000 a 2,680 Number of Contracts CBOE SPX Volatility Index December 2010 @ $27.5 2 a 1,000 S&P 500 Index, December 2010 @ $1,100 8 a 9,040 10 Number of Options Purchased (continued) Contracts Value ($) Put Options (continued) S&P 500 Index, March 2011 @ $1,050 6 a 15,420 Total Options Purchased (cost $71,792) Other Investment12.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $700,000) 700,000 f Total Investments (cost $5,118,945) 103.4% Liabilities, Less Cash and Receivables (3.4%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro GBP British Pound NOKNorwegian Krone c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Telecommunications 17.3 Consumer Staples 3.9 Materials 13.6 Utilities 3.2 Health Care 13.1 U.S. Government Securities 2.8 Money Market Investment 12.8 Industrial 2.6 Oil & Gas 8.7 Mutual Fund 2.0 Exchange Traded Funds 7.6 Energy .5 Financial 6.1 Options Purchased .5 Foreign/Governmental 4.7 Consumer Discretionary 4.0  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF OPTIONS WRITTEN October 31, 2010 Number of Contracts Value ($) Call Options: S&P 500 Index, December 2010 @ $1,250 7 (4,410) S&P 500 Index, December 2010 @ $1,235 4 (4,040) Put Options: S&P 500 Index, December 2010 @ $1,040 8 (4,080) S&P 500 Index, March 2011 @ $1,000 6 (10,800) (Premiums received $46,910) See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 4,418,945 4,974,161 Affiliated issuers 700,000 700,000 Due from broker 141,933 Cash denominated in foreign currencies 2,763 2,837 Dividends and interest receivable 32,372 Unrealized appreciation on forward foreign currency exchange contractsNote 4 17,087 Other assets 66,703 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 27,404 Cash overdraft due to custodian 76,667 Unrealized depreciation on forward foreign currency exchange contractsNote 4 200,799 Outstanding options written, at value (premiums received $46,910)See Statement of Options WrittenNote 4 23,330 Accrued expenses and other liabilities 119,070 Net Assets ($) Composition of Net Assets ($): Paid-in capital 4,908,028 Accumulated undistributed investment incomenet 182,675 Accumulated net realized gain (loss) on investments 988 Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions 396,132 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 3,339,919 1,071,420 1,076,484 Shares Outstanding 248,511 80,000 80,000 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS From May 12, 2010 (commencement of operations) to October 31, 2010 Investment Income ($): Income: Cash dividends (net of $2,386 foreign taxes withheld at source): Unaffiliated issuers 43,824 Affiliated issuers 924 Interest 14,697 Total Income Expenses: Management feeNote 3(a) 21,980 Legal fees 40,318 Auditing fees 35,210 Registration fees 25,399 Custodian feesNote 3(c) 7,807 Shareholder servicing costsNote 3(c) 5,536 Distribution feesNote 3(b) 3,643 Prospectus and shareholders reports 850 Directors fees and expensesNote 3(d) 506 Miscellaneous 6,304 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (108,638) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 49,474 Net realized gain (loss) on options transactions (42,785) Net realized gain (loss) on forward foreign currency exchange contracts (48,401) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 598,101 Net unrealized appreciation (depreciation) on options transactions (18,257) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (183,712) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS From May 12, 2010 (commencement of operations) to October 31, 2010 Operations ($): Investment incomenet 20,530 Net realized gain (loss) on investments (41,712) Net unrealized appreciation (depreciation) on investments 396,132 Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 3,112,873 Class C Shares 1,000,000 Class I Shares 1,000,000 Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Undistributed investment incomenet 182,675 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for each share class for the period from May 12, 2010 (commencement of operations) to October 31, 2010.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during the period, assuming you had reinvested all dividends and distrib-utions.These figures have been derived from the funds financial statements. Class A Class C Class I Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 Investment Operations: Investment incomenet a .06 .01 .07 Net realized and unrealized gain (loss) on investments .88 .88 .89 Total from Investment Operations .94 .89 .96 Net asset value, end of period 13.44 13.39 13.46 Total Return (%) b 7.52 c 7.20 c 7.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 5.96 6.75 5.75 Ratio of net expenses to average net assets d 1.50 2.25 1.25 Ratio of net investment income to average net assets d .94 .20 1.19 Portfolio Turnover Rate b 49.61 49.61 49.61 Net Assets, end of period ($ x 1,000) 3,340 1,071 1,076 a Based on average shares outstanding at each month end. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Global Real Return Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund, which commenced operations on May 12, 2010.The funds investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton) serves as the funds sub-investment adviser. Newton is a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 240,000 Class A, 80,000 Class C and 80,000 Class I shares of the fund. TheFund 17 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange 18 or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds   728,275  Equity Securities Domestic  935,288   Equity Securities Foreign  2,343,224   Foreign Government  257,316  Mutual Funds/ Exchange Traded Funds 1,228,028   U.S. Treasury  152,075  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   17,087  Options Purchased 29,955   Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (200,799)  Options Written (23,330)    See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade date and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 5/12/2010 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund  6,610,000 5,910,000 700,000 12.8 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on tax basis were as follows: accumulated capital losses $11,437 and unrealized appreciation $591,232. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, the carryover expires in fiscal 2018. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, foreign currency gains and losses and fund start-up costs, the fund increased accumulated undistributed investment income-net by $162,145, increased accumulated net realized gain (loss) on investments by $42,700 and decreased paid-in capital by $204,845. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 24 Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the funds average daily net assets and is payable monthly. Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume certain expenses of the fund so that the funds annual operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest fees, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $108,638 during the period ended October 31, 2010. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .43% of the value of the funds average daily net assets, payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $3,643 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $3,674 and $1,214, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $38 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $5 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $7,807 pursuant to the custody agreement. 26 During the period ended October 31, 2010, the fund was charged $448 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $20,253, Rule 12b-1 distribution plan fees $680, shareholder services plan fees $926, custodian fees $5,086, chief compliance officer fees $448 and transfer agency per account fees $11. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts during the period ended October 31, 2010, amounted to $6,500,699 and $2,197,879, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 25,460 Equity risk 2 (23,330) Interest rate risk 1 1,375 Foreign exchange risk 20,207 Foreign exchange risk 4 (200,799) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Options purchased are included in investments in securities of unaffiliated issuers. 2 Outstanding options written, at value. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Options 5 Contracts 6 Total Equity (28,238)  Foreign exchange (14,547) (48,401) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Options 7 Contracts 8 Total Equity (8,029)  Interest (3,465)  Foreign exchange (6,763) (183,712) Total Statement of Operations location: 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on options transactions. 8 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 28 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2010: Value ($) Equity options 65,483 Interest rate options 1,275 Currency options 3,337 Forward contracts 2,457,326 Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, the values of equities and foreign currencies or as a substitute for an investment. The fund is subject to interest rate risk, market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended October 31, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding May 12, 2010   Contracts written 43 89,417 Contracts terminated: Contracts closed 8 28,333 14,523 13,810 Contracts expired 10 14,174  14,174 Total contracts terminated 18 42,507 14,523 27,984 Contracts outstanding October 31, 2010 25 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell 30 a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 11/12/2010 17,000 26,754 27,237 483 Canadian Dollar, Expiring 3/15/2011 82,998 80,000 81,094 1,094 Chinese Renminbi, Expiring 1/14/2011 1,519,000 225,104 228,401 3,297 Chinese Renminbi, Expiring 1/14/2011 174,000 25,755 26,163 408 Chinese Renminbi, Expiring 1/14/2011 100,000 15,076 15,036 (40) Euro, Expiring 3/15/2011 61,000 83,110 84,726 1,616 Singapore Dollar, Expiring 3/15/2011 106,102 80,000 81,982 1,982 South African Rand, Expiring 12/15/2010 430,000 60,822 60,934 112 The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 11/2/2010 792 773 776 (3) Australian Dollar, Expiring 12/15/2010 118,000 97,793 114,913 (17,120) Australian Dollar, Expiring 12/15/2010 175,000 146,292 170,422 (24,130) British Pound, Expiring 11/12/2010 73,000 106,344 116,960 (10,616) British Pound, Expiring 11/12/2010 271,000 396,233 434,195 (37,962) British Pound, Expiring 11/12/2010 98,000 148,472 157,015 (8,543) British Pound, Expiring 11/12/2010 115,000 179,634 184,252 (4,618) Euro, Expiring 3/15/2011 566,000 719,879 786,144 (66,265) Japanese Yen, Expiring 4/15/2011 2,909,000 35,355 36,219 (864) Norwegian Krone, Expiring 2/15/2011 1,789,000 296,866 303,703 (6,837) Polish Zloty, Expiring 1/14/2011 145,000 44,026 50,584 (6,558) South African Rand, Expiring 12/15/2010 853,000 108,952 120,876 (11,924) South African Rand, Expiring 12/15/2010 376,000 49,923 53,282 (3,359) South Korean Won, Expiring 1/14/2011 27,391,000 22,305 24,265 (1,960) Swiss Franc, Expiring 4/15/2011 293,000 306,235 298,140 8,095 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2010, the cost of investments for federal income tax purposes was $5,120,837; accordingly, accumulated net unrealized appreciation on investments was $553,324, consisting of $575,469 gross unrealized appreciation and $22,145 gross unrealized depreciation. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Real Return Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and options written, of Dreyfus Global Real Return Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2010, and the related statements of operations and changes in net assets and financial highlights for the period from May 12, 2010 (commencement of operations) to October 31, 2010. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Real Return Fund at October 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for the period from May 12, 2010 to October 31, 2010, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on March 2, 2010, the Board unanimously approved the funds Management Agreement, pursuant to which Dreyfus (the Manager) will provide the fund with investment management services, and the Sub-Investment Advisory Agreement between the Manager and Newton Capital Management Limited (the Sub-Adviser) (together, the Agreements), pursuant to which the Sub-Adviser will provide day-to-day management of the Funds portfolio.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager and Sub-Adviser. In approving the Agreements, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services to be provided by the Manager and Sub-Adviser pursuant to their Agreements.The Managers representatives reviewed the relationships the Manager has with various intermediaries and the different needs of each. The Managers representatives noted the diverse methods of distribution among other funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel. The Board members also considered the Sub-Advisers research and portfolio management capabilities and the Managers oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure, as well as the Managers supervisory activities over the Sub-Adviser.The Board also considered 34 the Managers and Sub-Advisers brokerage policies and practices, the standards applied in seeking best execution and the Managers and Sub-Advisers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board members were not able to review the funds performance.The Board discussed with representatives of the Manager the investment strategies to be employed in the management of the funds assets.The Board members noted the Managers and Sub-Advisers reputation and experience relevant to managing the fund. The Board members reviewed the funds management fee and anticipated expense ratio and reviewed the management fees and expense ratios of funds in the Lipper Global Flexible Portfolio Funds category (the Category) and the average and median management fee ranges in the Category, as well as management fees and expense ratios of funds managed by the Manager, the Sub-Adviser or their affiliates in the Category (the Expense Group). The Board members noted that the funds contractual management fee was within the average and median management fee ranges for the funds in the Category and was lower than the management fees for the applicable funds in the Expense Group.The funds estimated expense ratio (as limited through at least May 1, 2011 by agreement with the Manager and excluding Rule 12b-1 fees, shareholder services fees and certain other expenses) was lower than the average and median expense ratios of the funds in the Category. Representatives of the Manager reviewed with the Board members the fees paid by other accounts managed by the Manager, the Sub-Adviser or their affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts and the differences, from the Managers and Sub-Advisers perspective, as applicable, in providing services to The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the Similar Accounts as compared to the fund. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management and sub-investment advisory fees. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, the Managers representatives were not able to review the dollar amount of expenses allocated and profit received by the Manager, or any economies of scale.The Board members considered potential benefits to the Manager and Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the possibility of soft dollar arrangements with respect to trading the funds portfolio.The Board members noted the uncertainty of the estimated asset levels and discussed the renewal requirements for advisory agreements and their ability to review the management fee and related profitability and any economies of scale annually after an initial term of the Agreements. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to approving the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services to be provided by the Manager and Sub-Adviser are adequate and appropriate, especially considering the Managers and Sub-Advisers experience and reputation with respect to its investment approach and its experience and reputation with respect to investing in similar funds. The Board concluded that, since the fund had not yet commenced operations, its performance could not be measured and was not a factor. The Board considered the Managers and Sub-Advisers experience and reputation. 36 The Board concluded that the fees to be paid to the Manager were reasonable, in light of the services to be provided, comparative expense and advisory fee information, and benefits anticipated to be derived by the Manager and Sub-Adviser from their relationship with the fund, and that the fee to be paid by the Manager to the Sub-Adviser was reasonable and appropriate. The Board determined that because the fund had not commenced operations, economies of scale were not a factor, but, to the extent that material economies of scale are not shared with the fund in the future, the Board would seek to do so in connection with future renewals. The Board members considered these conclusions and determinations, and, without any one factor being dispositive, the Board determined that approval of the Agreements was in the best interests of the fund and its shareholders. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) 38 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 40 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 42 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Dreyfus Total Return Advantage Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 28 Statement of Financial Futures 29 Statement of Securities Sold Short 30 Statement of Assets and Liabilities 31 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 37 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 56 Important Tax Information 57 Information About the Review and Approval of the Funds Management Agreement 59 Board Members Information 61 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Total Return Advantage Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Total Return Advantage Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our analysis, persistent uncertainty regarding the breadth and strength of the U.S. economic recovery has led to bouts of heightened volatility throughout many areas of the U.S. bond market during the past year. Higher yielding market sectors, such as corporate debt and commercial mortgages, as well as bonds from international debt markets have fared relatively well as investors seek competitive levels of income in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see more robust economic growth, but we expect generally favorable influences in the bond market to persist for some time to come. Record low short-term interest rates, improving corporate balance sheets, and investors global search for income could continue to support prices of higher yielding bonds, especially if todays economic concerns prove to be overstated.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global investment universe, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by David Kwan and Lowell Bennett, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Dreyfus Total Return Advantage Funds Class A shares achieved a total return of 8.74%, Class C shares returned 7.96% and Class I shares returned 9.00%. 1 In comparison, the funds benchmark, the Barclays Capital U.S.Aggregate Index (the Index), produced a total return of 8.01% for the same period. 2 The U.S. and global bond markets generally rallied amid heightened volatility as investors reacted to each new release of economic data. Performance was particularly strong among U.S. bonds later in the reporting period, when investors anticipated a new round of quantitative easing from the Federal Reserve Board (the Fed).The funds Class A and Class I shares produced higher returns than its benchmark, as our core U.S. bond strategy kept pace with the benchmark and our tactical exposures to global currencies and bonds provided additional return. The Funds Investment Approach The fund seeks to maximize total return from capital appreciation and income.To pursue its goal, the fund normally invests primarily in fixed income securities and other instruments that provide exposure to fixed income, including those that provide exposure to currency markets. We employ an active core bond strategy, focused on the U.S. investment grade markets, which typically accounts for the bulk of the funds returns. We also look to the developed global bond and currency markets for opportunities to add value based on relative value while managing for risk.The fund typically will invest in bonds rated investment grade or the unrated equivalent, but we may invest up to 30% of assets in securities rated below investment grade at the time of purchase and up to 30% of its assets in emerging markets, though we have not done so in the past and do not anticipate doing so at this time. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Monetary Stimulus Boosted Bond Markets The U.S. and global economies continued to recover from recession over the reporting period, but the pace of the expansion remained slower than historical averages. In addition, in the spring of 2010, investors responded cautiously to new economic concerns stemming primarily from a sovereign debt crisis in Europe. Bonds encountered heightened volatility in this market environment. Higher yielding market sectors were buoyed early in the reporting period by expectations that conditions would improve for businesses and the U.S. housing market.These hopes were dashed for a time over the spring and summer of 2010, when renewed global instability kindled fears of a double-dip recession and sparked a flight to quality from higher yielding market sectors to traditional safe havens. Optimism returned in the fall, when it became clearer that a double-dip recession was unlikely and investors looked forward to the Feds purchase of $600 billion of U.S.Treasury securities. Consequently, bonds generally ended the reporting period with substantially positive total returns. Interest Rates Strategies and Global Allocations Boosted Fund Returns The fund received positive contributions to relative performance from its core bond strategy, which comprised the majority of the funds assets and generated the bulk of the returns. Results were particularly strong from tactical shifts in our interest rate strategy, in which we added value through a focus on bonds in the intermediate-term range, where the positive effects of falling interest rates were especially pronounced.The benefits of our interest-rate strategy were balanced to a degree by lagging results from our core sector allocation and security selection strategies, as bonds with relatively high credit ratings and short durations lagged lower quality, longer term securities. Our global bond and currency strategies (implemented with futures and forwards respectively) also benefited the funds overall performance, with overweighted exposure to the U.S. bond market helping to cushion the brunt of weakness stemming from the European sovereign debt crisis. Finally, our currency strategy added value due to an underweighted position in the weakening U.S. dollar and a corresponding emphasis on the stronger Japanese yen. Later in the reporting period, overweighted positions in the Australian dollar and Swedish krona also fared well. 4 Uncertain Global Environment Ahead Although we expect the economic recovery to persist, we are aware that there remains considerable uncertainty in the U.S. and global markets, and considerable uncertainty in the fiscal and monetary responses to economic conditions. In this environment we have reduced our risk appetite.Therefore, the fund ended the reporting period with a shorter duration than the benchmark, reflecting an emphasis on shorter-term maturities over longer-term bonds. Our core U.S bond positions include a focus on higher yielding shorter duration spread market sectors versus an underweight to U.S.Treasury securities. From a global allocation standpoint, we have maintained overweighted exposure to the U.S. bond market and underweighted positions in the United Kingdom and German bond markets. In global currencies we have recently placed a mild emphasis on the euro over the U.S. dollar and British pound. November 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2012, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Total Return Advantage Fund Class A shares, Class C shares and Class I shares and the Barclays Capital U.S. Aggregate Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Total Return Advantage Fund on 3/15/06 (inception date) to a $10,000 investment made in the Barclays Capital U.S. Aggregate Index (the Index) on that date. For comparative purposes, the value of the Index on 2/28/06 is used as the beginning value on 3/15/06.All dividends and capital gain distributions are reinvested. The fund invests primarily in fixed-income securities and instruments that provide investment exposure to fixed-income markets.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 3/15/06 3.84% 5.63% without sales charge 3/15/06 8.74% 6.69% Class C shares with applicable redemption charge  3/15/06 6.96% 5.90% without redemption 3/15/06 7.96% 5.90% Class I shares 3/15/06 9.00% 6.95% Barclays Capital U.S. Aggregate Index  2/28/06 8.01% 6.53% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  For comparative purposes, the value of the Index as of 2/28/06 is used as the beginning value on 3/15/06. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Total Return Advantage Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.41 $ 8.29 $ 3.12 Ending value (after expenses) $1,059.90 $1,056.00 $1,060.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.33 $ 8.13 $ 3.06 Ending value (after expenses) $1,020.92 $1,017.14 $1,022.18  Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.60% for Class C and .60% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Coupon Maturity Principal Bonds and Notes111.0% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.2% Boeing, Sr. Unscd. Notes 3.75 11/20/16 75,000 82,591 United Technologies, Sr. Unscd. Notes 6.13 7/15/38 35,000 41,267 Agriculture.4% Altria Group, Gtd. Notes 8.50 11/10/13 88,000 106,159 Altria Group, Gtd. Notes 9.95 11/10/38 50,000 72,246 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 88,389 AssetBacked Certificates.8% SLM Student Loan Trust, Ser. 2007-2, Cl. A2 0.29 7/25/17 266,100 a 264,776 SLM Student Loan Trust, Ser. 2003-7, Cl. A4 0.49 3/15/19 262,661 a 262,584 Asset-Backed Ctfs./ Auto Receivables.5% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 49,446 51,496 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 58,005 61,053 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 188,868 194,379 Asset-Backed Ctfs./Credit Cards3.4% Bank One Issuance Trust, Ser. 2004-A7, Cl. A7 0.38 5/15/14 226,000 a 225,927 Capital One Multi-Asset Execution Trust, Ser. 2004-A7, Cl. A7 0.53 6/16/14 761,000 a 758,920 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 82,889 Chase Issuance Trust, Ser. 2005-A13, Cl. A13 0.30 2/15/13 300,000 a 299,983 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.30 4/15/13 250,000 a 249,966 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Credit Cards (continued) Chase Issuance Trust, Ser. 2007-A10, Cl. A10 0.30 6/16/14 114,000 a 113,741 Discover Card Master Trust I, Ser. 2006-2, Cl. A2 0.29 1/16/14 318,000 a 317,675 MBNA Credit Card Master Note Trust, Ser. 2002-A3, Cl. A3 0.50 9/15/14 200,000 a 200,047 Asset-Backed Ctfs./ Home Equity Loans.1% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 62,495 a Automotive.3% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 45,000 60,430 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 113,672 Banks10.5% Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 65,000 69,361 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 42,164 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 42,456 Bank of America, Sub. Notes 7.25 10/15/25 65,000 71,959 Bank of Nova Scotia, Sr. Unscd. Notes 2.38 12/17/13 400,000 417,140 Barclays Bank, Sr. Unscd. Notes 3.90 4/7/15 250,000 268,161 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 370,000 412,634 BB&T, Sub. Notes 6.50 8/1/11 100,000 104,282 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 125,000 146,204 China Development Bank, Sr. Unscd. Notes 4.75 10/8/14 25,000 27,326 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Citigroup, Sub. Notes 5.00 9/15/14 30,000 31,470 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 53,926 Citigroup, Sub. Notes 5.50 2/15/17 65,000 68,734 Citigroup, Sr. Unscd. Notes 6.00 12/13/13 400,000 442,754 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 55,202 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 83,598 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 28,941 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 16,932 Corp. Andina de Fomento, Sr. Unscd. Notes 5.20 5/21/13 125,000 135,389 Credit Suisse New York, Sr. Unscd. Notes 3.50 3/23/15 150,000 158,950 Deutsche Bank AG London, Sr. Unscd. Notes 3.45 3/30/15 350,000 371,963 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 54,436 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 11,680 European Investment Bank, Notes 2.00 2/10/12 150,000 153,068 European Investment Bank, Sr. Unscd. Notes 3.00 4/8/14 150,000 160,838 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 140,000 165,927 Export-Import Bank of Korea, Sr. Unscd. Notes 8.13 1/21/14 90,000 105,970 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 33,066 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 275,000 300,953 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 28,936 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 72,894 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 60,000 63,112 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 120,567 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 107,305 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 53,611 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 300,000 317,546 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 40,011 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 58,449 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 28,542 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 100,000 117,815 Landesbank Baden-Wuerttemberg, Sub. Notes 6.35 4/1/12 215,000 231,117 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 4.13 7/15/13 25,000 27,224 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 175,000 181,519 Morgan Stanley, Sr. Unscd. Notes 4.20 11/20/14 150,000 156,089 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 88,810 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 53,993 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 166,896 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 84,367 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) National City Bank, Sub. Notes 6.20 12/15/11 100,000 105,689 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 16,462 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 100,000 109,267 Sovereign Bank, Sub. Notes 8.75 5/30/18 50,000 58,888 Suntrust Banks, Sr. Unscd. Notes 6.00 9/11/17 50,000 53,893 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 50,000 53,712 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,901 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,646 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 31,168 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 25,397 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 62,266 Wells Fargo Capital X, Gtd. Cap. Secs. 5.95 12/1/86 20,000 a 18,732 Westpac Banking, Sr. Unscd. Notes 4.20 2/27/15 350,000 380,368 Building & Construction.2% CRH America, Gtd. Notes 6.00 9/30/16 100,000 Chemicals-Fibers & Diversified.5% Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 100,000 112,792 E.I. Du Pont De Nemours, Sr. Unscd. Notes 6.00 7/15/18 100,000 119,969 Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 84,006 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs.6.5% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.06 11/10/42 200,000 a 211,414 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW16, Cl. A4 5.72 6/11/40 250,000 a 271,229 Bear Stearns Commercial Mortgage Securities, Ser. 2002-TOP6, Cl. A2 6.46 10/15/36 473,745 498,595 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 252,543 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 100,000 a 109,946 GE Capital Commercial Mortgage, Ser. 2005-C3, Cl. AAB 4.94 7/10/45 196,510 208,234 GS Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 51,479 51,910 GS Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 470,636 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A4 4.88 1/12/38 350,000 376,068 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 110,302 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A1A 4.48 10/15/29 355,010 368,070 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 103,655 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 100,000 a 111,838 Morgan Stanley Capital I, Ser. 2003-IQ4, Cl. A2 4.07 5/15/40 350,000 365,816 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 116,164 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A2 5.21 11/14/42 400,000 a 415,313 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.47 3/12/44 65,000 a 55,897 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 81,094 83,833 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 17,926 18,412 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 155,173 Consumer Discretionary.2% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 Diversified Financial Services3.2% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 135,000 149,155 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 250,000 286,069 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 17,151 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 114,037 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 11,679 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 11,803 Capital One Capital V, Gtd. Notes 10.25 8/15/39 20,000 21,825 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 400,000 461,848 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 100,000 128,699 Credit Suisse USA, Bank Gtd. Notes 4.88 1/15/15 50,000 55,707 Credit Suisse USA, Bank Gtd. Notes 6.13 11/15/11 110,000 116,133 Credit Suisse USA, Bank Gtd. Notes 6.50 1/15/12 100,000 106,842 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 65,000 72,750 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 105,000 107,148 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 57,681 HSBC Finance, Sr. Unscd. Notes 5.25 4/15/15 50,000 54,988 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 53,112 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 21,821 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 112,402 Simon Property Group, Sr. Unscd. Notes 10.35 4/1/19 100,000 141,576 Diversified Metals & Mining.7% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 30,807 BHP Billiton Finance USA, Gtd. Bonds 5.00 12/15/10 75,000 75,398 BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 150,000 170,000 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 113,615 Vale Overseas, Gtd. Notes 6.25 1/23/17 35,000 40,544 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 57,101 Electric Utilities2.1% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 25,000 26,043 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 05-C 5.38 12/15/15 20,000 23,451 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 60,448 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 54,963 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 55,008 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 77,713 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 53,364 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 114,707 Enersis, Sr. Unscd. Notes 7.40 12/1/16 75,000 88,228 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 55,138 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 53,942 FPL Group Capital, Gtd. Debs. 7.88 12/15/15 100,000 125,241 Hydro-Quebec, Gov't. Gtd. Debs., Ser. HY 8.40 1/15/22 60,000 86,771 Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 61,216 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 61,861 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 56,271 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 153,129 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 51,584 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 40,390 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 56,472 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 64,299 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Food & Beverages1.2% Anheuser-Busch InBev Worldwide, Gtd. Notes 4.13 1/15/15 100,000 108,622 Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 118,832 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/22 50,000 70,743 Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 100,000 117,592 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 96,006 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 52,044 Kellogg, Sr. Unscd. Notes 5.13 12/3/12 100,000 108,598 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 100,000 117,978 PepsiCo, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,669 Foreign/Governmental2.1% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 118,549 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 75,000 123,938 KFW, Gov't. Gtd. Bonds 4.00 1/27/20 200,000 221,824 Oesterreichische Kontrollbank, Gov't. Gtd. Bonds 4.75 10/16/12 250,000 269,943 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,783 Province of Ontario Canada, Sr. Unscd. Bonds 4.40 4/14/20 160,000 176,382 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 50,000 69,550 Republic of Chile, Sr. Unscd. Bonds 7.13 1/11/12 110,000 118,018 Republic of Italy, Sr. Unscd. Notes 5.38 6/15/33 50,000 50,739 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 60,596 Republic of Peru, Sr. Unscd. Bonds 8.75 11/21/33 36,000 55,188 United Mexican States, Notes 5.95 3/19/19 56,000 66,668 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 59,275 Health Care1.7% Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 58,852 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 17,730 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 25,000 28,546 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,987 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 30,000 36,737 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 45,541 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 100,000 118,607 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 107,814 Merck & Co., Gtd. Notes 6.50 12/1/33 50,000 a 62,006 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 66,622 Teva Pharmaceutical Finance, Gtd. Notes 3.00 6/15/15 350,000 367,775 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,320 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 29,776 Wyeth, Gtd. Notes 5.50 2/1/14 100,000 113,831 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Wyeth, Gtd. Notes 6.95 3/15/11 50,000 a 51,218 Industrial.4% Deere & Co. Sr. Unscd. Notes 4.38 10/16/19 120,000 132,126 Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 114,687 Waste Management, Gtd. Notes 4.75 6/30/20 50,000 53,871 Media1.8% Comcast Cable Holdings, Gtd. Notes 9.80 2/1/12 25,000 27,623 Comcast, Gtd. Notes 5.45 11/15/10 50,000 50,084 Comcast, Gtd. Notes 6.30 11/15/17 30,000 35,630 Comcast, Gtd. Notes 6.45 3/15/37 50,000 55,138 Comcast, Gtd. Notes 6.95 8/15/37 20,000 23,343 DIRECTV Holdings, Gtd. Notes 3.55 3/15/15 145,000 152,443 DIRECTV Holdings, Gtd. Notes 4.75 10/1/14 200,000 219,742 Discovery Communications, Gtd. Notes 3.70 6/1/15 140,000 149,885 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 11,181 News America, Gtd. Notes 6.15 3/1/37 110,000 116,153 Time Warner Cable, Gtd. Debs. 6.75 6/15/39 110,000 126,506 Time Warner, Gtd. Debs. 6.10 7/15/40 75,000 80,140 Time Warner, Gtd. Notes 7.63 4/15/31 20,000 24,414 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) Viacom, Sr. Unscd. Notes 6.25 4/30/16 100,000 118,528 Municipal Bonds.1% California, GO (Various Purpose) 5.45 4/1/15 20,000 21,504 California, GO (Build America Bonds) 7.30 10/1/39 50,000 51,175 California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 20,000 20,915 Oil & Gas2.0% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 109,501 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 61,584 Devon Financing, Gtd. Notes 6.88 9/30/11 35,000 36,898 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 28,537 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 56,524 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 99,083 KeySpan, Sr. Unscd. Notes 7.63 11/15/10 50,000 50,094 Nabors Industries, Gtd. Notes 9.25 1/15/19 75,000 96,599 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 27,408 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 39,469 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 28,085 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 59,234 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 61,259 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 28,326 Total Capital, Gtd. Notes 3.00 6/24/15 400,000 421,515 Transocean, Sr. Unscd. Notes 6.00 3/15/18 90,000 97,681 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 21,862 Paper & Paper Related.2% International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 Pipelines.7% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 38,471 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 111,775 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/15/35 60,000 58,656 Oneok, Sr. Unscd. Notes 6.00 6/15/35 45,000 44,870 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 65,638 Williams Partners, Sr. Unscd. Notes 3.80 2/15/15 150,000 158,954 Property & Casualty Insurance.8% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 17,139 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 64,120 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 51,249 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 52,575 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 50,000 57,049 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 55,681 MetLife, Sr. Unscd. Notes 5.70 6/15/35 50,000 52,349 MetLife, Sr. Unscd. Notes 6.75 6/1/16 50,000 59,992 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 16,771 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 49,494 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 23,077 Retail1.0% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 85,000 88,318 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 115,518 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 114,842 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 75,000 87,998 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 59,082 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 210,000 215,023 Technology.8% Fiserv, Gtd. Notes 6.13 11/20/12 130,000 141,755 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 113,628 International Business Machines, Sr. Unscd. Notes 4.95 3/22/11 50,000 50,865 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 100,000 119,632 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 118,836 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications2.5% America Movil, Gtd. Notes 6.38 3/1/35 10,000 11,350 AT&T, Sr. Unscd. Notes 5.35 9/1/40 170,000 b 167,445 AT&T, Gtd. Notes 8.00 11/15/31 6,000 a 7,836 British Telecommunications, Sr. Unscd. Notes 9.38 12/15/10 65,000 a 65,674 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 56,399 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 29,003 France Telecom, Sr. Unscd. Notes 2.13 9/16/15 350,000 355,163 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 50,122 New Cingular Wireless Services, Sr. Unscd. Notes 7.88 3/1/11 25,000 25,616 New Cingular Wireless Services, Gtd. Notes 8.13 5/1/12 25,000 27,710 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 108,816 Telefonica Emisiones, Gtd. Notes 3.73 4/27/15 350,000 370,010 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 56,918 Verizon Global Funding, Sr. Unscd. Notes, 4.38 6/1/13 25,000 27,156 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 53,948 Vodafone Group, Sr. Unscd. Notes 5.75 3/15/16 150,000 174,525 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 57,142 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Transportation.6% Burlington Northern Santa Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 87,136 Burlington Northern Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 20,156 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 50,000 65,559 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,422 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 50,807 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 63,893 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 21,865 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 50,000 50,607 U.S. Government Agencies3.2% Federal Home Loan Mortgage Corp., Notes, 2.88%, 2/9/15 2,000,000 c U.S. Government Agencies/ Mortgage-Backed40.0% 4.50%, 12/1/19 409,382 c 436,267 4.97%, 6/1/38 211,623 a,c 225,125 5.00%, 11/1/197/1/35 580,566 c 622,530 5.50%, 12/1/275/1/37 2,007,064 c 2,156,810 5.63%, 2/1/37 31,578 a,c 33,869 5.68%, 2/1/37 36,452 a,c 38,699 5.88%, 1/1/37 35,618 a,c 37,805 6.00%, 10/1/199/1/34 145,314 c 159,047 6.50%, 8/1/128/1/32 542,633 c 610,410 7.00%, 1/1/36 95,244 c 107,031 Federal National Mortgage Association: 3.50% 630,000 c,d 652,148 4.00% 420,000 c,d 435,775 4.50% 4,240,000 c,d 4,470,983 5.00% 3,940,000 c,d 4,188,692 The Fund 25 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 5.50% 770,000 c,d 826,788 340,000 c,d 369,166 2.88%, 12/1/34 88,478 a,c 92,256 4.00%, 4/1/19 287,718 c 305,630 4.50%, 6/1/2910/1/40 814,265 c 857,355 5.00%, 9/1/2910/1/33 461,904 c 492,827 5.50%, 7/1/172/1/37 1,408,336 c 1,526,866 5.52%, 10/1/37 55,445 a,c 58,916 5.59%, 4/1/37 35,610 a,c 38,096 5.76%, 9/1/38 159,265 a,c 170,527 6.00%, 11/1/161/1/36 1,605,717 c 1,772,956 6.50%, 7/1/338/1/38 436,648 c 485,513 7.00%, 4/1/32 50,566 c 58,023 Government National Mortgage Association I: 4.00% 380,000 d 395,081 4.50% 2,030,000 d 2,153,704 5.50% 220,000 d 238,700 5.00%, 11/15/355/15/39 2,061,492 2,219,833 5.50%, 2/15/334/15/38 347,661 378,798 U.S. Government Securities21.3% U.S. Treasury Bonds: 4.75%, 2/15/37 1,400,000 1,592,063 6.25%, 5/15/30 295,000 403,920 U.S. Treasury Notes: 2.25%, 1/31/15 6,000,000 6,329,064 2.38%, 10/31/14 5,500,000 5,831,293 4.88%, 7/31/11 40,000 41,395 Total Bonds and Notes (cost $70,277,266) Short-Term Investments.3% U.S. Treasury Bills; 0.13%, 12/23/10 (cost $189,964) 190,000 e 26 Other Investment7.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,821,000) 4,821,000 f Total Investments (cost $75,288,230) 117.5% Liabilities, Less Cash and Receivables (17.5%) Net Assets 100.0% GOGeneral Obligation a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2010, these securities had a market value of $167,445 or .3% of net assets. c The Federal Housing Finance Agency (FHFA) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Held by a broker as collateral for open financial futures positions. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 64.5 Foreign/Governmental 2.1 Corporate Bonds 32.0 Municipal Bonds .1 Asset/Mortgage-Backed 11.3 Short-Term/Money Market Investments 7.5  Based on net assets. See notes to financial statements. The Fund 27 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Australian 10 Year Bonds 31 3,219,027 December 2010 (29,017) Euro-Bond 1 179,616 December 2010 (1,716) Euro Dollar 12 2,990,250 December 2010 8,443 Euro Dollar 6 1,494,525 March 2011 7,034 Euro Dollar 6 1,494,000 June 2011 8,121 Euro Dollar 6 1,493,100 September 2011 9,434 Euro Dollar 6 1,491,975 December 2011 11,384 Euro Dollar 6 1,490,700 March 2012 13,034 Euro Dollar 6 1,489,125 June 2012 14,759 U.S. Treasury 2 Year Notes 24 5,279,625 December 2010 1,981 U.S. Treasury 5 Year Notes 5 607,891 December 2010 6,442 U.S. Treasury 10 Year Notes 71 8,965,969 December 2010 66,393 U.S. Treasury 30 Year Bonds 24 3,142,500 December 2010 (59,019) Financial Futures Short Australian 3 Year Bonds 11 (1,110,636) December 2010 (254) Canadian 10 Year Bonds 8 (993,789) December 2010 (17,298) Euro-Bond 13 (2,335,006) December 2010 39,966 Euro-Schatz 1 (151,255) December 2010 19 Long Gilt 14 (2,761,188) December 2010 28,210 U.S. Treasury 5 year Notes 82 (9,969,406) December 2010 (37,164) U.S. Treasury 10 year Notes 42 (5,303,813) December 2010 (25,729) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 28 STATEMENT OF SECURITIES SOLD SHORT October 31, 2010 Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association: 3.50% 1,950,000 a,b 1,963,711 5.50% 140,000 a,b 151,703 6.00% 240,000 a,b 260,137 6.50% 470,000 a,b 518,689 Government National Mortgage Association : 5.00% 830,000 b 891,342 6.00% 420,000 b 460,950 Total Securities Sold Short (Proceeds $4,241,126) a The Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. See notes to financial statements. The Fund 29 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 70,467,230 73,387,468 Affiliated issuers 4,821,000 4,821,000 Cash 233,916 Cash on initial marginNote 4 1,128,567 Receivable from broker for proceeds on securities sold short 4,241,126 Receivable for investment securities sold 3,175,165 Dividends and interest receivable 530,767 Unrealized appreciation on forward foreign currency exchange contractsNote 4 381,513 Receivable for shares of Common Stock subscribed 263,576 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 37,039 Payable for open mortgage-backed dollar rollsNote 4 9,083,015 Payable for investment securities purchased 7,785,885 Securities sold short, at value (proceeds $4,241,126)See Statement of Securities Sold Short 4,246,532 Unrealized depreciation on forward foreign currency exchange contractsNote 4 277,080 Payable for shares of Common Stock redeemed 72,736 Payable for futures variation marginNote 4 18,908 Accrued expenses 53,053 Net Assets ($) Composition of Net Assets ($): Paid-in capital 61,314,267 Accumulated undistributed investment incomenet 623,329 Accumulated net realized gain (loss) on investments 1,581,914 Accumulated net unrealized appreciation (depreciation) on investments, foreign currency transactions and securities sold short (including $45,023 net unrealized appreciation on financial futures) 3,069,340 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 48,236,094 10,916,040 7,436,716 Shares Outstanding 3,423,608 778,622 527,214 Net Asset Value Per Share ($) See notes to financial statements. 30 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Interest 2,106,097 Dividends; Affiliated issuers 11,002 Total Income Expenses: Management feeNote 3(a) 319,851 Shareholder servicing costsNote 3(c) 186,705 Distribution feesNote 3(b) 75,026 Registration fees 56,665 Professional fees 37,640 Prospectus and shareholders' reports 21,157 Custodian feesNote 3(c) 19,590 Loan commitment feesNote 2 871 Miscellaneous 42,600 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (165,184) Lessreduction in fees due to earnings creditsNote 3(c) (63) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 1,346,679 Short sale transactions (448,874) Net realized gain (loss) on financial futures 872,379 Net realized gain (loss) on forward foreign currency exchange contracts 470,751 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,493,223 Net unrealized appreciation (depreciation) on financial futures (74,430) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 46,581 Net unrealized appreciation (depreciation) on securities sold short (62,589) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 31 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 Operations ($): Investment incomenet 1,522,241 905,396 Net realized gain (loss) on investments 2,240,935 900,558 Net unrealized appreciation (depreciation) on investments 1,402,785 2,245,403 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,363,911) (577,992) Class C Shares (227,909) (81,570) Class I Shares (162,710) (22,042) Net realized gain on investments: Class A Shares (695,283)  Class C Shares (153,314)  Class I Shares (90,128)  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 30,872,674 35,110,709 Class C Shares 9,355,826 6,345,254 Class I Shares 9,055,449 1,280,370 Dividends reinvested: Class A Shares 1,975,470 530,469 Class C Shares 279,604 38,540 Class I Shares 147,179 21,855 Cost of shares redeemed: Class A Shares (31,435,932) (7,378,938) Class C Shares (6,383,709) (2,366,851) Class I Shares (3,952,794) (102,447) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 54,202,377 17,353,663 End of Period Undistributed investment incomenet 623,329 502,380 32 Year Ended October 31, 2010 2009 Capital Share Transactions: Class A Shares sold 2,265,276 2,679,081 Shares issued for dividends reinvested 148,626 41,507 Shares redeemed (2,304,265) (563,973) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 694,307 488,329 Shares issued for dividends reinvested 21,152 3,029 Shares redeemed (472,901) (180,866) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 667,352 96,039 Shares issued for dividends reinvested 11,026 1,716 Shares redeemed (290,861) (7,669) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.59 12.12 12.62 12.79 12.50 Investment Operations: Investment incomenet b .35 .37 .52 .56 .32 Net realized and unrealized gain (loss) on investments .78 1.44 (.48) (.11) .16 Total from Investment Operations 1.13 1.81 .04 .45 .48 Distributions: Dividends from investment incomenet (.41) (.34) (.54) (.53) (.19) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.63) (.34) (.54) (.62) (.19) Net asset value, end of period 14.09 13.59 12.12 12.62 12.79 Total Return (%) c 8.74 15.15 .21 3.57 3.86 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 1.40 1.90 2.01 3.32 e Ratio of net expenses to average net assets .87 .90 .90 .89 .88 e Ratio of net investment income to average net assets 2.58 2.87 4.16 4.45 3.99 e Portfolio Turnover Rate f 350.15 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 48,236 45,046 14,026 10,512 10,006 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2010, 2009, 2008, 2007 and 2006, were 182.13%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 34 Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.53 12.08 12.58 12.77 12.50 Investment Operations: Investment incomenet b .25 .27 .41 .47 .25 Net realized and unrealized gain (loss) on investments .78 1.44 (.47) (.13) .17 Total from Investment Operations 1.03 1.71 (.06) .34 .42 Distributions: Dividends from investment incomenet (.32) (.26) (.44) (.44) (.15) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.54) (.26) (.44) (.53) (.15) Net asset value, end of period 14.02 13.53 12.08 12.58 12.77 Total Return (%) c 7.96 14.32 (.55) 2.73 3.41 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.93 2.20 2.75 2.79 4.12 e Ratio of net expenses to average net assets 1.62 1.65 1.65 1.64 1.61 e Ratio of net investment income to average net assets 1.81 2.11 3.40 3.71 3.28 e Portfolio Turnover Rate f 350.15 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 10,916 7,256 2,726 1,044 985 a From March 15, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2010, 2009, 2008, 2007 and 2006, were 182.13%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 13.61 12.13 12.62 12.80 12.50 Investment Operations: Investment incomenet c .40 .40 .56 .59 .33 Net realized and unrealized gain (loss) on investments .77 1.44 (.48) (.12) .17 Total from Investment Operations 1.17 1.84 .08 .47 .50 Distributions: Dividends from investment incomenet (.45) (.36) (.57) (.56) (.20) Dividends from net realized gain on investments (.22)   (.09)  Total Distributions (.67) (.36) (.57) (.65) (.20) Net asset value, end of period 14.11 13.61 12.13 12.62 12.80 Total Return (%) 9.00 15.38 .54 3.75 4.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 1.13 1.64 1.78 3.08 e Ratio of net expenses to average net assets .62 .65 .65 .64 .63 e Ratio of net investment income to average net assets 2.85 3.12 4.41 4.70 4.25 e Portfolio Turnover Rate f 350.15 377.79 120.92 75.04 104.30 d Net Assets, end of period ($ x 1,000) 7,437 1,901 602 599 577 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From March 15, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2010, 2009, 2008, 2007 and 2006, were 182.13%, 211.99%, 87.59%, 51.54% and 101.24%, respectively. See notes to financial statements. 36 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Total Return Advantage Fund (the fund) is a separate diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective is to maximize total return through capital appreciation and income.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by 38 the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  3,145,665  Commercial Mortgage-Backed  4,355,048  Corporate Bonds   21,246,211  Foreign Government  1,396,453  Municipal Bonds  93,594  Mutual Funds 4,821,000   U.S. Government Agencies/ Mortgage-Backed  28,762,800  U.S. Treasury  14,387,697  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   381,513  Futures  215,220   40 Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (277,080)  Futures  (170,197)   Securities Sold Short: U.S. Government Agencies/ Mortgage-Backed  (4,246,532)   See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement dates and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: 42 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 29, 2010, the Board of Directors declared a cash dividend of $.100, $.072 and $.108 per share, from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2010 (ex-dividend date), to shareholders of record as of the close of business on October 29, 2010. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,898,917, undistributed capital gains $1,234,937 and unrealized appreciation $2,140,729. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $2,137,160 and $681,604 and long-term capital gains $556,095 and $0, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains and losses on mortgage-backed securities and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $353,238 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .45% of the value of the funds average daily net assets and is payable monthly. Prior to August 1, 2010, the management fee was computed at the annual rate of .55%.The Manager has undertaken from August 1, 2010 through March 1, 2012, that, if the funds aggregate expenses, exclusive 44 of taxes, brokerage fees, Rule 12b-1 distribution plan fees, interest expense, commitment fees on borrowings, shareholder services plan fees and extraordinary expenses, exceed an annual rate of .55% of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager under the Agreement, or the Manager will bear, such excess expense. The Manager had undertaken from November 1, 2009 through July 31, 2010, that, if the aggregate expenses of the fund (exclusive of expenses as described above) exceeded .65% of the value of the fund's average daily net assets, the fund could deduct from the payment to be made to the Manager under the Management Agreement, or the Manager would have borne such excess expense.The reduction in management fee, pursuant to the undertakings, amounted to $165,184 during the period ended October 31, 2010. During the period ended October 31, 2010, the Distributor retained $13,533 from commissions earned on sales of the funds Class A shares and $6,764 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $75,026 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $112,837 and $25,010, respectively, pursuant to the Shareholder Services Plan. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged $3,616 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $1,041 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $63. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $19,590 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $24,967, Rule 12b-1 distribution plan fees $6,867, shareholder services plan fees $12,374, custodian fees $2,985, chief compliance officer fees $2,248 and transfer agency per account fees $1,649, which are offset against an expense reimbursement currently in effect in the amount of $14,051. 46 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The following summarizes the aggregate amount of purchases and sales (including paydowns) of investment securities and securities sold short, excluding short-term securities, financial futures and forward contracts during the period ended October 31, 2010, of which $109,875,734 in purchases and $110,159,564 in sales were from mortgage dollar roll transactions: Purchases ($) Sales ($) Long transactions 246,867,816 229,575,448 Short sale transactions 159,820,267 161,119,549 Total Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security.The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities sold short at October 31, 2010 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 215,220 Interest rate risk 1 (170,197) Foreign exchange risk 2 381,513 Foreign exchange risk 3 (277,080) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/(depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 4 Contracts 5 Total Interest rate 872,379  Foreign exchange  470,751 Total 48 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Contracts 7 Total Interest rate (74,430)  Foreign exchange  46,581 Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures. 7 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2010: Value ($) Interest rate futures contracts 43,612,392 Forward contracts 11,970,729 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk and foreign currency risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures since futures are The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/15/2010 158,445 142,545 154,300 11,755 Australian Dollar, Expiring 12/15/2010 115,067 104,542 112,057 7,515 Australian Dollar, Expiring 12/15/2010 267,150 246,630 260,161 13,531 Australian Dollar, Expiring 12/15/2010 113,025 104,644 110,068 5,424 50 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Australian Dollar, Expiring 12/15/2010 186,931 177,597 182,040 4,443 Australian Dollar, Expiring 12/15/2010 131,129 124,457 127,698 3,241 Australian Dollar, Expiring 12/15/2010 68,000 67,158 66,221 (937) Canadian Dollar, Expiring 12/15/2010 277,253 268,963 271,530 2,567 Canadian Dollar, Expiring 12/15/2010 68,505 66,637 67,091 454 Canadian Dollar, Expiring 12/15/2010 70,655 68,702 69,197 495 Canadian Dollar, Expiring 12/15/2010 110,200 108,623 107,925 (698) Euro, Expiring 12/15/2010 181,002 232,318 251,769 19,451 Euro, Expiring 12/15/2010 322,798 423,779 449,003 25,224 Euro, Expiring 12/15/2010 328,900 448,498 457,491 8,993 Euro, Expiring 12/15/2010 117,800 160,602 163,857 3,255 Euro, Expiring 12/15/2010 294,500 401,618 409,641 8,023 Euro, Expiring 12/15/2010 485,600 667,242 675,457 8,215 Euro, Expiring 12/15/2010 121,400 166,810 168,864 2,054 Euro, Expiring 12/15/2010 40,650 56,201 56,543 342 Euro, Expiring 12/15/2010 50,000 69,770 69,549 (221) Euro, Expiring 12/15/2010 280,488 391,555 390,151 (1,404) Japanese Yen, Expiring 12/15/2010 145,299,396 1,733,707 1,806,453 72,746 New Zealand Dollar, Expiring 12/15/2010 248,375 177,268 188,600 11,332 New Zealand Dollar, Expiring 12/15/2010 378,736 271,709 287,587 15,878 Swedish Krona, Expiring 12/15/2010 4,703,518 642,259 703,086 60,827 The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Swedish Krona, Expiring 12/15/2010 4,775,231 651,722 713,806 62,084 Swiss Franc, Expiring 12/15/2010 1,126,156 1,116,593 1,144,860 28,267 Swiss Franc, Expiring 12/15/2010 28,885 29,389 29,364 (25) Sales: Proceeds ($) Australian Dollar, Expiring 12/15/2010 26,858 26,142 26,155 (13) Australian Dollar, Expiring 12/15/2010 49,700 48,580 48,400 180 Australian Dollar, Expiring 12/15/2010 104,400 101,028 101,668 (640) Australian Dollar, Expiring 12/15/2010 34,800 33,574 33,890 (316) Australian Dollar, Expiring 12/15/2010 69,600 67,300 67,779 (479) British Pound, Expiring 12/15/2010 195,677 299,676 313,426 (13,750) British Pound, Expiring 12/15/2010 304,200 468,285 487,253 (18,968) British Pound, Expiring 12/15/2010 82,745 127,619 132,537 (4,918) British Pound, Expiring 12/15/2010 157,000 245,136 251,475 (6,339) British Pound, Expiring 12/15/2010 71,400 112,703 114,365 (1,662) British Pound, Expiring 12/15/2010 54,000 84,780 86,495 (1,715) British Pound, Expiring 12/15/2010 247,950 392,625 397,154 (4,529) British Pound, Expiring 12/15/2010 11,675 18,482 18,700 (218) British Pound, Expiring 12/15/2010 85,000 135,807 136,149 (342) Canadian Dollar, Expiring 12/15/2010 97,151 95,124 95,146 (22) Canadian Dollar, Expiring 12/15/2010 45,900 44,496 44,953 (457) Canadian Dollar, Expiring 12/15/2010 61,200 59,375 59,937 (562) Euro, Expiring 12/15/2010 1,289,012 1,641,460 1,792,981 (151,521) 52 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring 12/15/2010 165,432 222,900 230,111 (7,211) Japanese Yen, Expiring 12/15/2010 19,263,400 229,558 239,494 (9,936) Japanese Yen, Expiring 12/15/2010 2,222,700 26,541 27,634 (1,093) Japanese Yen, Expiring 12/15/2010 2,360,973 27,649 29,353 (1,704) Japanese Yen, Expiring 12/15/2010 9,591,026 112,544 119,241 (6,697) Japanese Yen, Expiring 12/15/2010 3,360,565 39,877 41,781 (1,904) Japanese Yen, Expiring 12/15/2010 1,143,285 13,557 14,214 (657) Japanese Yen, Expiring 12/15/2010 8,855,678 105,019 110,099 (5,080) Japanese Yen, Expiring 12/15/2010 22,327,000 273,089 277,583 (4,494) Japanese Yen, Expiring 12/15/2010 5,693,200 69,956 70,781 (825) Japanese Yen, Expiring 12/15/2010 2,846,600 34,851 35,391 (540) Japanese Yen, Expiring 12/15/2010 8,539,800 104,591 106,172 (1,581) Japanese Yen, Expiring 12/15/2010 5,693,200 69,675 70,781 (1,106) New Zealand Dollar, Expiring 12/15/2010 77,550 56,508 58,886 (2,378) New Zealand Dollar, Expiring 12/15/2010 91,097 66,466 69,173 (2,707) Norwegian Krone, Expiring 12/15/2010 72,225 11,753 12,301 (548) Norwegian Krone, Expiring 12/15/2010 625,950 101,719 106,614 (4,895) Norwegian Krone, Expiring 12/15/2010 649,697 106,916 110,659 (3,743) Norwegian Krone, Expiring 12/15/2010 478,251 80,812 81,458 (646) Norwegian Krone, Expiring 12/15/2010 61,743 10,439 10,516 (77) Norwegian Krone, Expiring 12/15/2010 181,487 30,670 30,912 (242) The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Norwegian Krone, Expiring 12/15/2010 465,115 78,702 79,220 (518) Norwegian Krone, Expiring 12/15/2010 429,800 73,018 73,205 (187) Norwegian Krone, Expiring 12/15/2010 798,200 136,192 135,952 240 Swedish Krona, Expiring 12/15/2010 1,830,479 273,038 273,622 (584) Swedish Krona, Expiring 12/15/2010 1,586,400 235,805 237,136 (1,331) Swiss Franc, Expiring 12/15/2010 51,825 51,708 52,686 (978) Swiss Franc, Expiring 12/15/2010 107,941 107,593 109,734 (2,141) Swiss Franc, Expiring 12/15/2010 176,000 175,459 178,923 (3,464) Swiss Franc, Expiring 12/15/2010 52,150 53,439 53,016 423 Swiss Franc, Expiring 12/15/2010 114,000 116,292 115,893 399 Swiss Franc, Expiring 12/15/2010 63,650 66,319 64,707 1,612 Swiss Franc, Expiring 12/15/2010 64,206 67,107 65,272 1,835 Swiss Franc, Expiring 12/15/2010 93,290 95,298 94,839 459 Swiss Franc, Expiring 12/15/2010 234,400 238,542 238,293 249 Swiss Franc, Expiring 12/15/2010 29,300 29,710 29,787 (77) Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2010, the cost of investments for federal income tax purposes was $75,474,339; accordingly, accumulated net unrealized appreciation on investments was $2,734,129, consisting of $2,958,901 gross unrealized appreciation and $224,772 gross unrealized depreciation. 54 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Total Return Advantage Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and securities sold short, of Dreyfus Total Return Advantage Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of DreyfusTotal Return Advantage Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 The Fund 55 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 98.62% of ordinary income dividends paid during the fiscal year ended October 31, 2010 as qualifying interest related dividends. Also, the fund hereby designates $.0911 per share as a short-term capital gain distribution paid and also designates $.1324 per share as a long-term capital gain distribution paid on December 28, 2009. 56 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on June 29, 2010, the Board unanimously approved an amendment, effective August 1, 2010, of the funds Management Agreement (Agreement) with Dreyfus. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel. In approving the amendment of the Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Since the Board had renewed the Agreement at a meeting held on March 2, 2010 (the March Meeting) for a one-year term ending March 30, 2011, and, other than as discussed below, there had been no material changes in the information presented, the Board addressed many of the relevant considerations by reference to its considerations and determinations at the March Meeting. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The nature, extent and quality of services provided to the fund by Dreyfus had been considered at the March Meeting, and Dreyfus confirmed that there had been no material changes in this information. Dreyfus representatives stated, and the Board considered, Dreyfus would continue to provide the day-to-day management of the funds investments in accordance with the funds investment objective, policies and limitations as set forth in the funds prospectus and statement of additional information; the proposed amendment to the Agreement would not have any adverse impact on the scope or quality of the services provided to the fund by Dreyfus; and the proposed amendment also would not result in any change to the investment management of the fund. Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board considered the funds performance, management fee and expense ratio at the March Meeting.The Board did not consider the period of time since the March Meeting to be an adequate period of time for reconsideration of performance in connection with approving the amendment to the Agreement. The Board also considered that the amendment would lower the management fees paid by The Fund 57 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the fund and that the proposed expense limitation would lower the funds expense ratio at least through March 1, 2011. As a result, the Board did not reconsider comparative fee and expense information, including fees paid to Dreyfus by mutual funds and/or separate accounts with similar investment objectives, policies and strategies as the fund, which had been considered at the March Meeting. Analysis of Profitability and Economies of Scale. The Board had considered profitability, economies of scale and potential benefits to Dreyfus from acting as investment adviser at the March Meeting.As a result, the Board did not reconsider economies of scale and potential benefits, which would not change under the amendment from those considered at the March Meeting in a manner that would require reconsideration. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to amendment of the funds Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus continued to be adequate and appropriate. The Board concluded that the fee payable by the fund to Dreyfus continued to be reasonable. The Board members considered these conclusions and determinations and, in light of the conclusions and determinations at the March Meeting and without any one factor being dispositive, the Board determined that amendment of the funds Agreement was in the best interests of the fund and its shareholders. 58 BOARD MEMBERS INFORMATION (Unaudited) The Fund 59 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 60 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 61 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 62 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 63 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Global Alpha Fund ANNUAL REPORT October 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 52 Statement of Financial Futures 53 Statement of Assets and Liabilities 54 Statement of Operations 55 Statement of Changes in Net Assets 57 Financial Highlights 60 Notes to Financial Statements 86 Report of Independent Registered Public Accounting Firm 87 Board Members Information 89 Officers of the Fund FOR MORE INFORMATION Back Cover Global Alpha Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Global Alpha Fund, covering the 12-month period from November 1, 2009, through October 31, 2010. Although a double-dip recession has recently become an increasingly unlikely scenario in our view, persistent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries led to bouts of heightened volatility for U.S. stocks during most of 2010.The spending power of the U.S. consumer, long an important catalyst for economic growth, has been diminished by concerns over job security and an inability to generate cash from home equity.The second major driver of sustainable growth, corporate investment, has been stunted to a similar extent by tight credit conditions. However, the recent announcement of additional quantitative easing (QE2) measures by the Federal Reserve Board, as well as improved fundamentals across many developing nations, have helped support moderate global economic growth. Uncertainty will probably remain in the broader financial markets until we see more evidence of robust economic growth, but we remain optimistic regarding the prospects for equities. Many stocks of quality companies with healthy balance sheets, higher credit ratings and strong cash flows appear to be currently priced at a discount.With that, we strongly suggest that you meet with your financial advisor to discuss the potential opportunities which may exist in the global markets, as well as to evaluate your portfolio to help meet your individual investment needs and your future goals relative to your risk-tolerance level. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2009, through October 31, 2010, as provided by Vassilis Dagioglu, James Stavena, Torrey Zaches and Joseph Miletich, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2010, Global Alpha Funds Class A shares produced a total return of 14.13%, Class C shares returned 13.22% and Class I shares returned 14.51%. 1 In comparison, the funds benchmark, a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index 1+ World Index (half-hedged), produced a total return of 10.11% for the same period. 2 Separately, the Morgan Stanley Capital International World Index (half-hedged) produced a total return of 12.35%, and the Citigroup World Government Bond Index 1+ World Index (half-hedged) produced a 5.82% total return for the same period. Relative mispricing across global markets converged during the reporting period as a result of improved market liquidity and a recovering global economy.The fund produced higher returns than its benchmark, as it successfully adopted various equity, bond and currency positions that were designed to take fuller advantage of the economic recovery and changes in relative valuations across geographic regions. The Funds Investment Approach The fund seeks total return through investments in securities and instruments that provide investment exposure to global stock, bond and currency markets and fixed-income securities. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets. The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) within major developed capital markets such as the United States, Canada, Japan,Australia and many Western European countries. Economic Concerns Sparked Market Volatility Although the reporting period began in the midst of an economic recovery that propelled many financial markets higher through the first quarter of 2010, investor confidence was shaken in the spring by a sovereign debt crisis in Europe. Greece found itself unable to refinance a heavy debt load, leading to devaluation of the euro against most other major currencies. Meanwhile, in the United States, mixed housing and employment data and a catastrophic oil spill in the Gulf of Mexico added to global economic uncertainty. As investor sentiment deteriorated during the spring and summer, global financial markets generally declined sharply. However, investors fears at the time may have been overblown. Earnings for multinational companies generally continued to improve, and the U.S. and global economies remained on mildly upward trajectories through the fall. In addition, anticipation of a second round of quantitative easing of U.S. monetary policy helped support certain stocks, bonds and currencies in September and October. Stock, Bond and Currency Strategies Supported Fund Results The fund proved to be well positioned in advance of the European sovereign debt crisis, enabling it to participate fully in the devaluation of the euro and rally in U.S. bonds as global investors sought traditional safe havens. Later in the reporting period, when the Federal Reserve Board announced the second round of quantitative easing in the United States, the fund further benefited from a short position in the U.S. dollar, which shed some of its value relative to other currencies, such as the Australian dollar, Canadian dollar and Norwegian krona. However, the fund received its strongest contributions to performance during the reporting period from global equity markets, where a bearish position in Japanese equities and a bullish position in the United Kingdom produced above-average results with below-average levels of volatility. Although the fund encountered relatively few disappointments during the reporting period, its relative performance was undermined to a mild degree by short positions in the British pound and European equities. More specifically, the fund suffered from its long exposure to the stock markets of France, Spain and the Netherlands. 4 Seeking Opportunities in Currency and Equity Markets Despite the financial markets recent positive responses to signs of potential improvement in the global economy, we expect uncertainty to persist into 2011 as investors wait and see regarding the efficacy of current monetary stimulus efforts in the face of persistent headwinds. Therefore, the fund has adopted a generally market-neutral investment posture, without taking directional bets regarding the overall performance of global stock and bond markets.We see more opportunity for returns in the currency markets, where we anticipate further devaluation of the U.S. dollar. We also have identified valuation disparities across regional equity markets, as stock prices in the United Kingdom appear more attractive to us than they do in North American markets. In our judgment, these strategies position the fund to participate in global financial markets while effectively managing the risks of heightened market volatility as economic conditions change. November 15, 2010 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCES: FactSet  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East.The Citigroup World Government Bond Index is a market- capitalization weighted index which includes select designated government bond markets of developed countries. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Global Alpha Fund Class A shares, Class C shares and Class I shares with the Morgan Stanley Capital International World Index (half-hedged), the Citigroup World Government Bond Index 1 + World Index (half-hedged) and the Hybrid Index  Source: FactSet Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Global Alpha Fund on May 2, 2006 (inception date) to a $10,000 investment made on that date in each of the following: the Morgan Stanley Capital International World Index (the MSCI Index) (half-hedged); the Citigroup World Government Bond Index 1 + World Index (the CWGB Index) (half-hedged); and an unmanaged hybrid index composed of 60% MSCI Index and 40% CWGB Index (the Hybrid Index) (half-hedged). Returns assume all dividends and capital gain distributions are reinvested. The fund invests primarily in instruments that provide exposure to global equity, bond and currency markets.The funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The MSCI Index (half-hedged) is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested.The CWGB Index (half-hedged) is an unmanaged index that tracks the performance of 22 government bond markets. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 5/2/06 7.56% 1.32% without sales charge 5/2/06 14.13% 0.02% Class C shares with applicable redemption charge  5/2/06 12.22% 0.77% without redemption 5/2/06 13.22% 0.77% Class I shares 5/2/06 14.51% 0.31% Morgan Stanley Capital International World Index (half-hedged)  4/30/06 12.35% 0.96% Citigroup World Government Bond Index 1 + World Index (half-hedged)  4/30/06 5.82% 7.00% Hybrid Index  4/30/06 10.11% 2.61% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  For comparative purposes, the value of the Index as of 4/30/06 is used as the beginning value on 5/2/06. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Alpha Fund from May 1, 2010 to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 10.63 $ 14.57 $ 8.59 Ending value (after expenses) $1,076.60 $1,071.60 $1,078.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2010 Class A Class C Class I Expenses paid per $1,000  $ 10.31 $ 14.14 $ 8.34 Ending value (after expenses) $1,014.97 $1,011.14 $1,016.94  Expenses are equal to the funds annualized expense ratio of 2.03% for Class A, 2.79% for Class C and 1.64% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2010 Common Stocks58.0% Shares Value ($) Australia2.3% AGL Energy 776 12,239 Alumina 4,253 8,463 Amcor 1,623 10,691 AMP 3,297 17,257 Asciano Group 5,000 a 7,670 ASX 302 10,982 Australia & New Zealand Banking Group 4,137 100,607 AXA Asia Pacific Holdings 1,952 10,409 Bendigo and Adelaide Bank 679 6,023 BHP Billiton 5,485 225,379 BlueScope Steel 3,664 7,165 Boral 1,114 4,794 Brambles 2,254 14,074 CFS Retail Property Trust 2,267 4,133 Coca-Cola Amatil 754 8,994 Cochlear 74 5,151 Commonwealth Bank of Australia 2,534 121,459 Computershare 633 6,279 Crown 793 6,475 CSL 922 29,670 Dexus Property Group 10,980 8,933 Fairfax Media 3,972 5,645 Fortescue Metals Group 1,686 a 10,329 Fosters Group 3,711 21,243 Goodman Group 11,621 7,176 GPT Group 2,824 7,723 Incitec Pivot 2,270 8,277 Insurance Australia Group 3,514 13,089 Intoll Group 6,011 8,867 James Hardie Industries-CDI 813 a 4,295 Leighton Holdings 197 7,087 Lend Lease Group 956 6,756 Macquarie Group 570 20,225 Metcash 1,382 5,920 Mirvac Group 4,593 5,830 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Australia (continued) National Australia Bank 3,461 86,372 Newcrest Mining 1,226 48,021 OneSteel 2,718 7,193 Orica 588 14,513 Origin Energy 1,439 22,483 OZ Minerals 7,338 11,257 Paladin Energy 1,333 a 5,357 Qantas Airways 1,470 a 4,092 QBE Insurance Group 1,687 28,409 Rio Tinto 717 58,115 Santos 1,336 16,526 Sims Metal Management 204 3,285 Sonic Healthcare 650 6,938 Stockland 4,005 14,800 Suncorp-Metway 2,037 18,369 TABCORP Holdings 1,233 8,919 Tatts Group 1,524 3,735 Telstra 7,187 18,809 Toll Holdings 1,206 7,329 Transurban Group 1,655 8,500 Wesfarmers 1,658 53,858 Wesfarmers-PPS 190 6,218 Westfield Group 3,596 43,637 Westpac Banking 4,861 108,160 Woodside Petroleum 897 38,247 Woolworths 2,048 56,911 WorleyParsons 374 8,413 Austria.1% Erste Group Bank 335 15,100 IMMOFINANZ 1,396 a 5,491 OMV 234 8,731 Raiffeisen Bank International 116 6,530 Telekom Austria 603 9,219 Verbund 172 6,865 10 Common Stocks (continued) Shares Value ($) Austria (continued) Vienna Insurance Group 90 4,834 Voestalpine 207 8,195 Belgium.3% Ageas 3,624 11,127 Anheuser-Busch InBev 1,200 75,113 Anheuser-Busch InBev (STRIP) 1,224 a 5 Belgacom 249 9,756 Cia Nationale e Portefeuille 78 4,153 Colruyt 135 7,595 Delhaize Group 180 12,557 Dexia 957 a 4,255 Groupe Bruxelles Lambert 132 11,674 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 268 a 11,642 Mobistar 79 5,222 Solvay 91 9,624 UCB 179 6,934 Umicore 206 9,683 China.0% Sands China 3,600 Denmark.3% AP MollerMaersk, Cl. A 1 8,394 AP MollerMaersk, Cl. B 2 17,335 Carlsberg, Cl. B 180 19,662 Coloplast, Cl. B 47 5,813 Danske Bank 813 a 21,595 DSV 488 9,988 Novo Nordisk, Cl. B 714 75,063 Novozymes, Cl. B 81 10,780 Tryg 63 3,171 Vestas Wind Systems 325 a 10,359 William Demant Holding 49 a 3,669 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Finland.3% Elisa 324 6,922 Fortum 749 21,206 Kesko, Cl. B 161 7,971 Kone, Cl. B 244 13,057 Metso 231 10,939 Neste Oil 180 2,982 Nokia 6,157 66,407 Nokian Renkaat 166 5,745 Orion, Cl. B 239 5,072 Outokumpu 185 3,320 Pohjola Bank 426 5,385 Rautaruukki 107 2,122 Sampo, Cl. A 754 21,096 Sanoma 219 4,928 Stora Enso, Cl. R 1,052 10,440 UPM-Kymmene 808 13,420 Wartsila 152 10,648 France2.7% Accor 237 9,706 Aeroports de Paris 60 5,090 Air France 288 a 5,250 Air Liquide 434 56,063 Alcatel-Lucent 3,600 a 12,619 Alstom 320 16,127 Atos Origin 112 a 5,172 AXA 2,777 50,485 BioMerieux 15 1,441 BNP Paribas 1,556 113,648 Bouygues 373 16,416 Bureau Veritas 111 8,192 Cap Gemini 262 13,348 Carrefour 986 53,145 Casino Guichard Perrachon 98 9,194 Christian Dior 98 14,159 Cie de St-Gobain 620 28,920 12 Common Stocks (continued) Shares Value ($) France (continued) Cie Generale dOptique Essilor International 319 21,273 Cie Generale de Geophysique-Veritas 212 a 4,936 Cie Generale des Etablissements Michelin, Cl. B 313 24,862 CNP Assurances 276 5,501 Credit Agricole 1,494 24,451 Danone 912 57,643 Dassault Systemes 114 8,732 Edenred 237 a 4,958 EDF 380 17,390 Eiffage 95 4,687 Eramet 10 3,462 Eurazeo 71 5,388 Eutelsat Communications 173 6,489 France Telecom 3,036 72,853 GDF Suez 2,037 81,199 Gecina 42 5,090 Groupe Eurotunnel 786 7,801 Hermes International 81 17,163 ICADE 48 5,270 Iliad 42 4,723 Imerys 52 3,099 Ipsen 26 914 JC Decaux 159 a 4,651 Klepierre 157 6,099 LOreal 390 45,728 Lafarge 317 18,091 Lagardere 214 9,115 Legrand 161 6,207 LVMH Moet Hennessy Louis Vuitton 399 62,444 Metropole Television 98 2,390 Natixis 1,498 a 9,176 Neopost 74 6,139 PagesJaunes Groupe 318 3,492 Pernod-Ricard 329 29,133 Peugeot 316 a 12,561 PPR 127 20,794 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Publicis Groupe 208 10,347 Renault 306 a 16,980 Safran 286 9,055 Sanofi-Aventis 1,732 120,798 Schneider Electric 390 55,290 SCOR 300 7,368 Societe BIC 49 4,342 Societe Generale 1,027 61,415 Societe Television Francaise 1 223 3,634 Sodexo 168 10,919 Suez Environnement 394 7,691 Technip 170 14,269 Thales 168 6,840 Total 3,480 188,854 Unibail-Rodamco 147 a 30,586 Vallourec 190 19,692 Veolia Environnement 578 16,955 Vinci 718 38,301 Vivendi 2,005 57,114 Germany2.1% Adidas 356 23,191 Allianz 750 93,859 BASF 1,516 110,158 Bayer 1,367 101,877 Bayerische Motoren Werke 553 39,591 Beiersdorf 161 10,475 Celesio 112 2,667 Commerzbank 1,297 a 11,672 Continental 69 a 5,986 Daimler 1,497 a 98,686 Deutsche Bank 1,461 84,109 Deutsche Boerse 321 22,558 Deutsche Lufthansa 309 a 6,603 Deutsche Post 1,407 26,205 Deutsche Postbank 101 a 3,512 14 Common Stocks (continued) Shares Value ($) Germany (continued) Deutsche Telekom 4,687 67,815 E.ON 2,952 92,317 Fresenius Medical Care & Co. 350 22,265 GEA Group 268 6,999 Hannover Rueckversicherung 81 4,092 HeidelbergCement 234 12,224 Henkel & Co. 177 8,779 Hochtief 76 6,576 Infineon Technologies 1,786 a 14,040 K+S 274 19,045 Linde 249 35,802 MAN 177 19,435 Merck 106 8,818 Metro 187 13,089 Muenchener Rueckversicherungs 325 50,750 RWE 692 49,533 Salzgitter 53 3,800 SAP 1,419 73,901 Siemens 1,359 155,038 Suedzucker 90 2,127 ThyssenKrupp 561 20,616 Volkswagen 50 6,558 Wacker Chemie 21 4,327 Greece.1% Alpha Bank 911 a 6,027 Bank of Cyprus Public 1,162 5,410 Coca-Cola Hellenic Bottling 333 8,609 EFG Eurobank Ergasias 769 a 4,756 Hellenic Telecommunications Organization 542 4,332 National Bank of Greece 1,091 a 11,934 OPAP 436 8,211 Piraeus Bank 700 a 3,639 Public Power 232 3,886 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong.7% Bank of East Asia 2,540 10,845 BOC Hong Kong Holdings 7,000 21,942 Cathay Pacific Airways 2,000 5,379 Cheung Kong Holdings 2,000 30,443 Cheung Kong Infrastructure Holdings 1,000 4,179 CLP Holdings 3,000 24,380 Esprit Holdings 2,162 11,643 Hang Lung Group 1,000 6,637 Hang Lung Properties 4,000 19,581 Hang Seng Bank 1,300 19,016 Henderson Land Development 2,000 14,202 Hong Kong & China Gas 7,700 18,554 Hong Kong Exchanges & Clearing 1,700 37,411 HongKong Electric Holdings 2,500 15,882 Hopewell Holdings 1,000 3,147 Hutchison Whampoa 4,000 39,421 Kerry Properties 1,500 8,320 Li & Fung 4,000 21,129 Link REIT 4,500 13,873 MTR 2,000 7,611 New World Development 4,000 7,894 Shangri-La Asia 2,000 4,499 Sino Land 4,000 8,348 Sun Hung Kai Properties 2,000 34,261 Swire Pacific, Cl. A 1,500 21,284 Wharf Holdings 2,000 13,132 Wheelock & Co. 2,000 7,004 Wynn Macau 2,000 4,422 Yue Yuen Industrial Holdings 1,000 3,586 Ireland.1% Anglo Irish Bank 3,069 a,b 4 CRH 1,125 19,240 Elan 1,004 a 5,652 Governor & Co. of the Bank of Ireland 4,768 a 3,532 Kerry Group, Cl. A 260 9,522 16 Common Stocks (continued) Shares Value ($) Israel.2% Bank Hapoalim 1,335 a 6,055 Bank Leumi Le-Israel 1,666 a 7,671 Bezeq Israeli Telecommunication 2,373 6,292 Israel Chemicals 635 9,711 Teva Pharmaceutical Industries 1,510 78,626 Italy.8% A2A 1,653 2,690 Assicurazioni Generali 1,925 42,140 Atlantia 443 10,110 Banca Carige 966 2,336 Banca Monte dei Paschi di Siena 3,821 a 5,369 Banca Popolare di Milano Scarl 969 4,522 Banco Popolare 1,288 6,915 Enel 10,792 61,536 ENI 4,283 96,378 Fiat 1,272 21,498 Finmeccanica 723 10,079 Intesa Sanpaolo 12,569 44,154 Intesa Sanpaolo-RSP 2,248 6,152 Luxottica Group 184 5,429 Mediaset 1,052 7,749 Mediobanca 844 a 8,734 Parmalat 3,170 8,706 Prysmian 249 4,821 Saipem 447 19,838 Snam Rete Gas 2,540 13,742 Telecom Italia 16,204 24,819 Telecom Italia-RSP 9,545 11,675 Terna Rete Elettrica Nazionale 2,144 9,878 UniCredit 25,285 65,824 Unione di Banche Italiane 912 9,615 Japan5.6% 77 Bank 1,000 4,718 Acom 9 103 Advantest 300 5,702 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Aeon 1,100 12,946 Aisin Seiki 300 9,412 Ajinomoto 1,000 9,534 All Nippon Airways 2,000 a 7,573 Amada 1,000 6,580 Asahi Breweries 700 14,122 Asahi Glass 2,000 19,193 Asahi Kasei 2,000 11,744 Astellas Pharma 700 26,019 Bank of Kyoto 1,000 8,939 Bank of Yokohama 2,000 9,832 Benesse Holdings 100 4,798 Bridgestone 1,000 17,914 Brother Industries 400 5,105 Canon 1,800 83,128 Casio Computer 600 4,216 Central Japan Railway 2 15,121 Chiba Bank 1,000 6,170 Chubu Electric Power 1,100 27,804 Chugai Pharmaceutical 400 6,997 Chugoku Electric Power 500 10,081 Chuo Mitsui Trust Holdings 2,000 7,225 Citizen Holdings 400 2,299 Cosmo Oil 1,000 2,694 Credit Saison 400 5,691 Dai Nippon Printing 1,000 12,613 Dai-ichi Life Insurance 13 15,752 Daicel Chemical Industries 1,000 6,952 Daido Steel 1,000 5,090 Daiichi Sankyo 1,200 25,400 Daikin Industries 400 13,909 Daito Trust Construction 100 6,034 Daiwa House Industry 1,000 10,788 Daiwa Securities Group 3,000 12,216 Denki Kagaku Kogyo 1,000 4,395 Denso 800 24,879 18 Common Stocks (continued) Shares Value ($) Japan (continued) Dentsu 300 7,069 Dowa Holdings 1,000 6,071 East Japan Railway 600 37,058 Eisai 400 13,746 Electric Power Development 200 5,922 Elpida Memory 300 a 3,073 FamilyMart 200 7,091 Fanuc 300 43,389 Fast Retailing 100 13,073 Fuji Electric Holdings 2,000 4,767 Fuji Heavy Industries 1,000 6,915 FUJIFILM Holdings 800 26,667 Fujitsu 3,000 20,484 Fukuoka Financial Group 1,000 3,886 Furukawa Electric 1,000 3,724 GS Yuasa 1,000 6,667 Gunma Bank 1,000 5,016 Hachijuni Bank 1,000 5,140 Hamamatsu Photonics 100 3,230 Hankyu Hashin Holdings 2,000 9,584 Hirose Electric 100 10,056 Hiroshima Bank 1,000 4,084 Hisamitsu Pharmaceutical 100 4,097 Hitachi 7,000 31,633 Hitachi Construction Machinery 200 4,248 Hokkaido Electric Power 300 6,305 Hokuhoku Financial Group 3,000 5,549 Hokuriku Electric Power 300 7,274 Honda Motor 2,700 98,447 Hoya 700 16,355 Ibiden 200 4,921 IHI 4,000 7,598 INPEX 3 15,587 Isetan Mitsukoshi Holdings 680 7,496 Isuzu Motors 2,000 7,697 ITOCHU 2,400 21,035 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) J Front Retailing 1,200 6,153 Jafco 100 2,088 Japan Real Estate Investment 1 9,621 Japan Retail Fund Investment 4 6,242 Japan Steel Works 1,000 9,522 Japan Tobacco 7 21,752 JFE Holdings 800 24,948 Joyo Bank 1,000 4,345 JS Group 400 7,866 JSR 300 5,188 JTEKT 300 3,009 Jupiter Telecommunications 3 3,244 JX Holdings 3,640 21,375 Kajima 2,000 4,693 Kaneka 1,000 6,183 Kansai Electric Power 1,200 30,361 Kao 900 22,827 Kawasaki Heavy Industries 2,000 5,512 Kawasaki Kisen Kaisha 2,000 7,796 KDDI 5 26,909 Keikyu Corp 1,000 9,448 Keio 1,000 6,989 Keyence 110 27,244 Kintetsu 3,000 9,497 Kirin Holdings 1,000 13,706 Kobe Steel 4,000 8,790 Komatsu 1,500 36,723 Konami 300 5,281 Konica Minolta Holdings 1,000 9,683 Kubota 2,000 17,778 Kuraray 500 7,157 Kurita Water Industries 200 5,194 Kyocera 300 29,907 Kyowa Hakko Kirin 371 3,629 Kyushu Electric Power 600 14,205 Lawson 100 4,544 20 Common Stocks (continued) Shares Value ($) Japan (continued) Makita 200 7,027 Marubeni 3,000 18,845 Marui Group 600 4,715 Mazda Motor 3,000 7,635 Medipal Holdings 500 5,835 MEIJI Holdings 117 5,396 Minebea 1,000 5,487 Mitsubishi 2,100 50,447 Mitsubishi Chemical Holdings 2,000 10,304 Mitsubishi Electric 3,000 28,119 Mitsubishi Estate 2,000 35,009 Mitsubishi Gas Chemical 1,000 6,183 Mitsubishi Heavy Industries 5,000 18,187 Mitsubishi Materials 2,000 a 6,257 Mitsubishi Motors 6,000 a 7,151 Mitsubishi UFJ Financial Group 20,660 96,183 Mitsui & Co. 2,800 43,973 Mitsui Chemicals 2,000 5,860 Mitsui Engineering & Shipbuilding 2,000 4,519 Mitsui Fudosan 1,000 18,883 Mitsui Mining & Smelting 2,000 6,083 Mitsui OSK Lines 2,000 12,812 Mizuho Financial Group 31,600 45,899 MS&AD Insurance Group Holdings 890 21,358 Murata Manufacturing 300 16,853 Namco Bandai Holdings 500 4,606 NEC 4,000 11,124 Nidec 200 19,764 Nikon 500 9,435 Nintendo 200 51,769 Nippon Building Fund 1 9,783 Nippon Electric Glass 1,000 12,874 Nippon Express 2,000 7,945 Nippon Paper Group 200 5,080 Nippon Sheet Glass 1,000 2,197 Nippon Steel 8,000 25,127 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Nippon Telegraph & Telephone 900 40,838 Nippon Yusen 3,000 12,626 Nishi-Nippon City Bank 2,000 5,462 Nissan Motor 4,100 36,139 Nisshin Seifun Group 500 6,183 Nisshin Steel 2,000 3,600 Nissin Foods Holdings 100 3,620 Nitori Holdings 50 4,395 Nitto Denko 300 11,210 NKSJ Holdings 1,900 a 13,044 Nomura Holdings 6,000 31,136 Nomura Real Estate Office Fund 1 6,139 Nomura Research Institute 200 3,767 NSK 1,000 7,573 NTN 1,000 4,531 NTT Data 2 6,140 NTT DoCoMo 25 42,055 Obayashi 1,000 4,072 Odakyu Electric Railway 1,000 9,212 OJI Paper 1,000 4,618 Olympus 300 7,858 Omron 400 9,276 Ono Pharmaceutical 100 4,246 Oriental Land 100 9,683 ORIX 160 14,580 Osaka Gas 3,000 11,322 Panasonic 3,200 46,997 Rakuten 11 8,467 Resona Holdings 800 6,376 Ricoh 1,000 13,979 Rohm 200 12,464 Sankyo 100 5,326 Santen Pharmaceutical 100 3,449 Sapporo Hokuyo Holdings 700 2,885 SBI Holdings 44 5,375 Secom 300 13,613 22 Common Stocks (continued) Shares Value ($) Japan (continued) Sega Sammy Holdings 300 4,894 Seiko Epson 300 4,778 Sekisui Chemical 1,000 6,356 Sekisui House 1,000 9,398 Seven & I Holdings 1,300 30,228 Seven Bank 1 1,799 Sharp 2,000 19,739 Shikoku Electric Power 300 8,868 Shimano 100 4,991 Shimizu 1,000 3,861 Shin-Etsu Chemical 700 35,413 Shinsei Bank 4,000 a 3,178 Shionogi & Co. 500 8,703 Shiseido 600 12,529 Shizuoka Bank 1,000 8,566 Showa Denko 3,000 5,475 Showa Shell Sekiyu 500 4,202 SMC 100 15,270 Softbank 1,300 41,800 Sojitz 2,900 5,328 Sony 1,600 53,433 Sony Financial Holdings 1 3,476 Stanley Electric 300 5,032 SUMCO 200 a 3,096 Sumitomo 1,800 22,793 Sumitomo Chemical 2,000 8,715 Sumitomo Electric Industries 1,300 16,575 Sumitomo Heavy Industries 1,000 5,686 Sumitomo Metal Industries 6,000 13,929 Sumitomo Metal Mining 1,000 15,866 Sumitomo Mitsui Financial Group 2,100 62,883 Sumitomo Realty & Development 1,000 21,775 Sumitomo Rubber Industries 600 6,458 Sumitomo Trust & Banking 2,000 10,950 Suzuken 100 3,142 Suzuki Motor 600 14,622 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) T&D Holdings 450 9,212 Taiheiyo Cement 3,000 a 3,240 Taisei 3,000 6,406 Takashimaya 1,000 7,523 Takeda Pharmaceutical 1,200 56,164 TDK 200 11,409 Teijin 2,000 7,399 Terumo 300 15,214 THK 200 3,844 Tobu Railway 1,000 5,611 Toho 200 3,084 Toho Gas 1,000 5,276 Tohoku Electric Power 700 15,703 Tokio Marine Holdings 1,200 33,788 Tokuyama 1,000 5,475 Tokyo Electric Power 2,300 54,966 Tokyo Electron 300 16,927 Tokyo Gas 4,000 18,821 Tokyo Tatemono 1,000 4,035 Tokyu 2,000 8,939 Tokyu Land 1,000 4,556 Toppan Printing 1,000 8,045 Toray Industries 2,000 11,570 Toshiba 7,000 35,022 Tosoh 1,000 2,669 TOTO 1,000 6,629 Toyo Seikan Kaisha 300 5,114 Toyota Industries 300 8,454 Toyota Motor 4,500 159,721 Toyota Tsusho 400 6,202 Trend Micro 100 2,828 Tsumura & Co. 100 3,074 Ube Industries 2,000 4,891 UNICHARM 300 11,453 UNY 300 2,499 Ushio 200 3,330 24 Common Stocks (continued) Shares Value ($) Japan (continued) West Japan Railway 3 11,128 Yahoo! Japan 24 8,390 Yakult Honsha 200 5,842 Yamada Denki 140 9,090 Yamaha 400 4,901 Yamaha Motor 400 a 6,138 Yamato Holdings 700 8,812 Yokogawa Electric 400 2,627 Luxembourg.1% ArcelorMittal 1,405 45,100 Millicom International Cellular, SDR 122 11,482 SES 506 12,951 Tenaris 794 16,465 Netherlands.8% Aegon 2,593 a 16,413 Akzo Nobel 369 21,879 ASML Holding 696 22,936 Corio 58 4,255 European Aeronautic Defence and Space 727 a 19,082 Fugro 121 8,548 Heineken 410 20,754 Heineken Holding 149 6,407 ING Groep 5,969 a 63,632 Koninklijke Ahold 1,922 26,527 Koninklijke Boskalis Westminster 92 3,721 Koninklijke DSM 277 14,792 Koninklijke KPN 2,861 47,718 Koninklijke Philips Electronics 1,588 47,961 Koninklijke Vopak 82 4,096 QIAGEN 398 a 7,532 Randstad Holding 180 a 8,556 Reed Elsevier 1,224 15,927 SBM Offshore 365 7,437 STMicroelectronics 1,054 9,206 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Netherlands (continued) TNT 628 16,671 Unilever 2,702 80,011 Wolters Kluwer 545 12,381 New Zealand.0% Auckland International Airport 3,880 6,232 Contact Energy 460 a 2,058 Fletcher Building 1,409 8,847 Sky City Entertainment Group 1,940 4,481 Telecom Corporation of New Zealand 4,764 7,469 Norway.2% DnB NOR 1,506 20,560 Norsk Hydro 1,213 7,386 Orkla 1,204 11,592 Renewable Energy 600 a 2,078 SeaDrill 439 13,224 Statoil 1,835 39,853 Telenor 1,391 22,309 Yara International 337 17,625 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 4,949 Banco Espirito Santo 905 4,491 Brisa Auto-Estradas de Portugal 388 2,934 Cimpor-Cimentos de Portugal 565 3,919 Energias de Portugal 3,114 11,898 Galp Energia, Cl. B 218 4,200 Jeronimo Martins 521 7,806 Portugal Telecom 936 13,491 Singapore.5% Ascendas Real Estate Investment Trust 4,400 7,003 CapitaLand 4,500 13,525 CapitaMall Trust 4,000 6,119 City Developments 1,000 9,828 26 Common Stocks (continued) Shares Value ($) Singapore (continued) ComfortDelgro 5,000 5,718 Cosco Singapore 4,000 5,749 DBS Group Holdings 3,500 37,589 Flextronics International 1,406 a 10,067 Fraser and Neave 2,000 9,643 Genting Singapore 9,000 a 15,090 Golden Agri-Resources 12,640 6,348 Keppel 2,000 15,422 Noble Group 4,636 6,663 Oversea-Chinese Banking 4,000 27,846 SembCorp Industries 2,000 7,077 SembCorp Marine 1,000 3,554 Singapore Airlines 866 10,585 Singapore Exchange 1,000 6,799 Singapore Press Holdings 3,000 9,619 Singapore Technologies Engineering 2,000 5,115 Singapore Telecommunications 13,000 31,037 United Overseas Bank 2,000 28,804 UOL Group 1,000 3,516 Wilmar International 3,000 14,835 Spain1.0% Abertis Infraestructuras 481 9,487 Acciona 39 3,426 Acerinox 192 3,144 ACS Actividades de Construccion y Servicios 261 13,680 Banco Bilbao Vizcaya Argentaria 5,850 76,837 Banco de Sabadell 1,518 7,374 Banco de Valencia 282 1,587 Banco Popular Espanol 1,624 10,489 Banco Santander 13,564 174,027 Bankinter 353 2,349 Criteria Caixacorp 1,132 6,383 EDP Renovaveis 522 a 3,025 Enagas 243 5,348 Ferrovial 725 8,255 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Gamesa Corp Tecnologica 471 a 3,273 Gas Natural 419 6,126 Grifols 170 2,749 Iberdrola 6,242 52,575 Iberdrola Renovables 1,587 5,358 Inditex 354 29,526 Indra Sistemas 130 2,541 Mapfre 1,575 5,219 Red Electrica 170 8,529 Repsol 1,251 34,645 Telefonica 6,719 181,171 Zardoya Otis 178 2,961 Sweden.8% Alfa Laval 650 11,226 Assa Abloy, Cl. B 485 12,384 Atlas Copco, Cl. A 1,102 22,945 Atlas Copco, Cl. B 708 13,453 Boliden 378 6,393 Electrolux, Ser. B 407 9,834 Getinge, Cl. B 363 7,661 Hennes & Mauritz, Cl. B 1,672 58,703 Hexagon, Cl. B 267 5,412 Holmen, Cl. B 75 2,373 Husqvarna, Cl. B 673 4,715 Investor, Cl. B 757 15,479 Kinnevik Investment, Cl. B 358 7,363 Modern Times Group, Cl. B 68 4,859 Nordea Bank 5,276 57,877 Ratos, Cl. B 167 5,933 Sandvik 1,605 24,106 Scania, Cl. B 520 11,013 Securitas, Cl. B 706 7,692 Skandinaviska Enskilda Banken, Cl. A 2,519 19,443 Skanska, Cl. B 641 12,218 SKF, Cl. B 609 15,668 28 Common Stocks (continued) Shares Value ($) Sweden (continued) SSAB, Cl. A 326 4,554 SSAB, Cl. B 118 1,455 Svenska Cellulosa, Cl. B 897 13,860 Svenska Handelsbanken, Cl. A 788 25,668 Swedbank, Cl. A 1,143 a 15,897 Swedbank, Cl. A 1,143 a 15,897 Swedish Match 411 11,445 Tele2, Cl. B 581 12,738 Telefonaktiebolaget LM Ericsson, Cl. B 4,931 53,982 TeliaSonera 3,638 30,250 Volvo, Cl. B 1,726 a 23,285 Switzerland2.1% ABB 3,619 a 74,993 Actelion 178 a 8,888 Adecco 193 10,793 Aryzta 202 8,965 Baloise Holding 91 8,415 Cie Financiere Richemont, Cl. A 848 42,318 Credit Suisse Group 1,850 76,464 GAM Holding 528 a 8,348 Geberit 60 11,500 Givaudan 12 12,372 Holcim 398 24,827 Julius Baer Group 371 15,670 Kuehne & Nagel International 100 12,374 Lindt & Spruengli-PC 1 2,718 Logitech International 438 a 8,310 Lonza Group 82 7,183 Nestle 5,666 310,521 Nobel Biocare Holding 224 3,706 Novartis 3,450 200,125 Pargesa Holding-BR 64 5,079 Roche Holding 1,158 170,138 Schindler Holding-PC 85 9,118 SGS 9 14,413 Sika-BR 2 3,965 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Sonova Holding 71 8,230 Straumann Holding 19 3,980 Swatch Group 75 5,216 Swatch Group-BR 52 19,885 Swiss Life Holding 58 a 7,106 Swiss Reinsurance 559 26,884 Swisscom 42 17,556 Syngenta 162 44,836 Synthes 96 11,459 UBS 5,853 a 99,147 Zurich Financial Services 241 59,031 United Kingdom5.9% 3i Group 1,736 8,315 Admiral Group 331 8,626 Aggreko 348 8,763 AMEC 595 10,331 Anglo American 2,155 100,192 Antofagasta 731 15,450 ARM Holdings 1,789 10,391 Associated British Foods 591 9,893 AstraZeneca 2,379 119,032 Autonomy 380 a 8,882 Aviva 4,422 28,145 Babcock International Group 490 4,544 BAE Systems 5,983 32,973 Balfour Beatty 1,187 5,251 Barclays 18,711 82,147 BG Group 5,525 107,369 BHP Billiton 3,621 128,145 BP 30,667 208,771 British Airways 1,166 a 5,046 British American Tobacco 3,302 125,646 British Land 1,615 13,156 British Sky Broadcasting Group 2,036 22,998 BT Group 12,747 31,324 30 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Bunzl 499 5,896 Burberry Group 776 12,642 Cable & Wireless Worldwide 5,272 5,917 Cairn Energy 2,223 a 13,715 Capita Group 963 11,801 Capital Shopping Centres Group 773 4,751 Carnival 288 12,386 Centrica 8,718 46,303 Cobham 2,046 7,576 Compass Group 2,944 24,076 Diageo 4,135 76,159 Eurasian Natural Resources 384 5,344 Experian 1,561 18,106 Firstgroup 674 4,395 Fresnillo 246 4,916 G4S 2,575 10,774 GlaxoSmithKline 8,536 166,634 Hammerson 1,232 8,255 Home Retail Group 1,661 5,816 HSBC Holdings 28,452 295,269 ICAP 931 6,790 Imperial Tobacco Group 1,679 53,661 Inmarsat 794 8,277 Intercontinental Hotels Group 460 8,877 International Power 2,339 15,605 Intertek Group 233 6,910 Invensys 1,440 6,635 Investec 662 5,273 ITV 5,158 a 5,628 J Sainsbury 1,741 10,836 Johnson Matthey 385 11,781 Kazakhmys 315 6,628 Kingfisher 3,680 13,991 Land Securities Group 1,172 12,686 Legal & General Group 9,111 14,625 Lloyds Banking Group 65,850 a 72,581 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) London Stock Exchange Group 302 3,544 Lonmin 237 a 6,627 Man Group 2,633 10,979 Marks & Spencer Group 2,386 16,304 National Grid 5,569 52,532 Next 320 11,690 Old Mutual 8,474 17,599 Pearson 1,338 20,419 Petrofac 403 9,426 Prudential 4,279 43,134 Randgold Resources 137 12,759 Reckitt Benckiser Group 992 55,368 Reed Elsevier 1,977 16,910 Resolution 3,228 13,516 Rexam 1,726 8,767 Rio Tinto 2,333 150,543 Rolls-Royce Group 2,955 a 30,591 Royal Bank of Scotland Group 28,023 a 19,987 Royal Dutch Shell, Cl. A 5,834 188,973 Royal Dutch Shell, Cl. B 4,428 141,483 RSA Insurance Group 6,348 13,295 SABMiller 1,563 50,566 Sage Group 2,356 10,148 Schroders 205 5,175 Scottish & Southern Energy 1,469 27,080 Segro 1,292 6,123 Serco Group 873 8,570 Severn Trent 444 9,903 Shire 867 20,390 Smith & Nephew 1,429 12,543 Smiths Group 590 11,244 Standard Chartered 3,313 95,634 Standard Life 4,201 15,247 Tesco 12,994 88,677 Thomas Cook Group 1,084 3,135 Tui Travel 1,371 4,627 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Tullow Oil 1,447 27,415 Unilever 2,124 61,091 United Utilities Group 1,206 11,781 Vedanta Resources 192 6,370 Virgin Media 563 14,317 Vodafone Group 86,597 235,159 Whitbread 332 8,992 Willis Group Holdings 338 10,749 WM Morrison Supermarkets 3,454 16,224 Wolseley 426 a 11,326 WPP 2,060 23,911 Xstrata 3,315 64,104 United States30.9% 3M 1,193 100,474 Abbott Laboratories 2,742 140,719 Abercrombie & Fitch, Cl. A 160 6,858 Accenture, Cl. A 1,146 51,238 ACE 625 37,138 Activision Blizzard 1,022 11,722 Adobe Systems 917 a 25,814 Advance Auto Parts 156 10,137 Advanced Micro Devices 1,129 a 8,276 AES 1,220 a 14,567 Aetna 801 23,918 Aflac 823 45,998 AGCO 156 a 6,625 Agilent Technologies 607 a 21,124 Air Products & Chemicals 390 33,138 Airgas 137 9,718 Akamai Technologies 324 a 16,741 Alcoa 1,746 22,925 Allegheny Energy 325 7,540 Allegheny Technologies 153 8,062 Allergan 533 38,595 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Alliance Data Systems 107 a 6,497 Alliant Energy 201 7,343 Allstate 916 27,929 Alpha Natural Resources 230 a 10,389 Altera 522 16,292 Altria Group 3,667 93,215 Amazon.com 628 a 103,708 AMB Property 252 c 7,104 Ameren 406 11,766 American Eagle Outfitters 315 5,043 American Electric Power 886 33,172 American Express 1,903 78,898 American International Group 244 a 10,251 American Tower, Cl. A 734 a 37,882 American Water Works 288 6,878 Ameriprise Financial 463 23,933 AmerisourceBergen 526 17,263 AMETEK 176 9,513 Amgen 1,756 a 100,426 Amphenol, Cl. A 312 15,641 Anadarko Petroleum 889 54,736 Analog Devices 532 17,913 Annaly Capital Management 1,073 c 19,003 AON 477 18,961 Apache 637 64,350 Apollo Group, Cl. A 252 a 9,445 Apple 1,619 a 487,109 Applied Materials 2,477 30,616 Arch Capital Group 86 a 7,430 Arch Coal 283 6,959 Archer-Daniels-Midland 1,128 37,585 Arrow Electronics 221 a 6,544 Assurant 223 8,818 AT&T 10,508 299,478 Autodesk 395 a 14,291 Automatic Data Processing 885 39,312 34 Common Stocks (continued) Shares Value ($) United States (continued) AutoNation 159 a 3,692 AutoZone 52 a 12,357 AvalonBay Communities 137 c 14,565 Avery Dennison 191 6,943 Avnet 304 a 9,053 Avon Products 784 23,873 Axis Capital Holdings 202 6,870 Baker Hughes 774 35,860 Ball 146 9,397 Bank of America 17,833 204,010 Baxter International 1,091 55,532 BB&T 1,211 28,350 Beckman Coulter 138 7,347 Becton Dickinson & Co. 413 31,190 Bed Bath & Beyond 483 a 21,204 Berkshire Hathaway, Cl. B 1,460 a 116,158 Best Buy 636 27,335 Biogen Idec 498 a 31,230 BlackRock 59 10,089 BMC Software 334 a 15,184 Boeing 1,201 84,839 BorgWarner 191 a 10,717 Boston Properties 255 c 21,979 Boston Scientific 2,691 a 17,169 Bristol-Myers Squibb 3,020 81,238 Broadcom, Cl. A 799 32,551 Brown-Forman, Cl. B 160 9,730 Bucyrus International 127 8,656 Bunge 255 15,318 C.H. Robinson Worldwide 311 21,919 C.R. Bard 164 13,632 CA 762 17,686 Cablevision Systems (NY Group), Cl. A 423 11,311 Cabot Oil & Gas 209 6,057 Calpine 686 a 8,575 Cameron International 463 a 20,256 The Fund 35 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Campbell Soup 378 13,703 Capital One Financial 802 29,891 Cardinal Health 649 22,514 CareFusion 363 a 8,763 Carmax 367 a 11,373 Carnival 786 33,932 Caterpillar 1,101 86,539 CBS, Cl. B 1,125 19,046 Celanese, Ser. A 289 10,303 Celgene 807 a 50,091 CenterPoint Energy 708 11,724 CenturyLink 553 22,883 Cephalon 140 a 9,302 Cerner 119 a 10,452 CF Industries Holdings 121 14,826 Charles River Laboratories International 116 a 3,801 Charles Schwab 1,859 28,629 Chesapeake Energy 1,132 24,564 Chevron 3,572 295,083 Chubb 605 35,102 Church & Dwight 132 8,692 CIGNA 503 17,701 Cimarex Energy 155 11,896 Cincinnati Financial 311 9,156 Cintas 277 7,609 Cisco Systems 10,126 a 231,177 CIT Group 324 a 14,039 Citigroup 43,743 a 182,408 Citrix Systems 333 a 21,335 Cliffs Natural Resources 261 17,017 Clorox 267 17,769 CME Group 119 34,468 Coach 571 28,550 Coca-Cola 3,689 226,209 Coca-Cola Enterprises 520 12,485 Cognizant Technology Solutions, Cl. A 529 a 34,486 36 Common Stocks (continued) Shares Value ($) United States (continued) Colgate-Palmolive 870 67,094 Comcast, Cl. A 3,667 75,467 Comcast, Cl. A (Special) 1,334 25,786 Comerica 306 10,949 Computer Sciences 290 14,225 ConAgra Foods 823 18,509 ConocoPhillips 2,509 149,035 Consol Energy 385 14,153 Consolidated Edison 493 24,512 Constellation Brands, Cl. A 362 a 7,142 Constellation Energy Group 338 10,221 Cooper Industries 304 15,936 Corning 2,739 50,069 Costco Wholesale 772 48,458 Covance 119 a 5,592 Coventry Health Care 297 a 6,956 Covidien 879 35,046 Cree 170 a 8,719 Crown Castle International 544 a 23,457 Crown Holdings 306 a 9,850 CSX 684 42,032 Cummins 353 31,099 CVS Caremark 2,452 73,854 D.R. Horton 490 5,116 Danaher 964 41,799 Darden Restaurants 263 12,022 DaVita 177 a 12,700 Dean Foods 332 a 3,453 Deere & Co. 743 57,062 Dell 3,092 a 44,463 Delta Air Lines 279 a 3,875 Denbury Resources 597 a 10,161 Dentsply International 229 7,188 Devon Energy 749 48,700 DeVry 129 6,174 Diamond Offshore Drilling 124 8,204 The Fund 37 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) DIRECTV, Cl. A 1,613 a 70,101 Discover Financial Services 1,067 18,833 Discovery Communications, Cl. A 270 a 12,045 Discovery Communications, Cl. C 282 a 10,959 DISH Network, Cl. A 340 6,752 Dolby Laboratories, Cl. A 89 a 5,490 Dollar General 109 3,073 Dollar Tree 258 a 13,238 Dominion Resources 1,054 45,807 Dover 340 18,054 Dow Chemical 2,069 63,787 Dr. Pepper Snapple Group 462 16,886 DTE Energy 299 13,981 Duke Energy 2,296 41,810 Duke Realty 396 c 4,938 Dun & Bradstreet 102 7,590 E.I. du Pont de Nemours & Co. 1,636 77,350 Eastman Chemical 118 9,271 Eaton 282 25,050 Eaton Vance 238 6,847 eBay 2,045 a 60,961 Ecolab 424 20,912 Edison International 552 20,369 Edwards Lifesciences 214 a 13,677 El Paso 1,278 16,946 Electronic Arts 563 a 8,924 Eli Lilly & Co. 1,877 66,070 EMC 3,617 a 75,993 Emerson Electric 1,362 74,774 Energen 116 5,178 Energizer Holdings 129 a 9,647 Entergy 339 25,266 EOG Resources 444 42,500 EQT 254 9,510 Equifax 253 8,382 Equity Residential 504 c 24,510 38 Common Stocks (continued) Shares Value ($) United States (continued) Estee Lauder, Cl. A 194 13,807 Everest Re Group 102 8,597 Exelon 1,159 47,310 Expedia 324 9,380 Expeditors International of Washington 386 19,053 Express Scripts 918 a 44,541 Exxon Mobil 9,085 603,880 F5 Networks 137 a 16,125 Family Dollar Stores 252 11,635 Fastenal 250 12,870 Federal Realty Investment Trust 119 c 9,756 FedEx 523 45,878 Fidelity National Financial, Cl. A 408 5,463 Fidelity National Information Services 578 15,664 Fifth Third Bancorp 1,393 17,496 First Solar 95 a 13,080 FirstEnergy 560 20,339 Fiserv 293 a 15,974 FLIR Systems 304 a 8,463 Flowserve 97 9,700 Fluor 309 14,891 FMC 130 9,503 FMC Technologies 232 a 16,727 Ford Motor 5,310 a 75,030 Forest Laboratories 556 a 18,376 Fortune Brands 258 13,945 Foster Wheeler 254 a 5,949 Franklin Resources 281 32,231 Freeport-McMoRan Copper & Gold 769 72,809 Frontier Communications 1,670 14,663 GameStop, Cl. A 315 a 6,193 Gap 887 16,862 Garmin 202 6,634 General Dynamics 576 39,237 General Electric 18,986 304,156 General Mills 1,158 43,471 The Fund 39 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Genuine Parts 272 13,018 Genworth Financial, Cl. A 798 a 9,049 Genzyme 463 a 33,396 Gilead Sciences 1,634 a 64,821 Goldman Sachs Group 864 139,061 Goodrich 226 18,548 Goodyear Tire & Rubber 433 a 4,425 Google, Cl. A 437 a 267,877 H & R Block 635 7,487 H.J. Heinz 566 27,796 Halliburton 1,587 50,562 Hansen Natural 131 a 6,709 Harley-Davidson 396 12,149 Harris 226 10,213 Harsco 144 3,338 Hartford Financial Services Group 694 16,642 Hasbro 240 11,100 HCP 509 c 18,329 Health Care REIT 231 c 11,804 Helmerich & Payne 172 7,358 Henry Schein 182 a 10,219 Hershey 270 13,362 Hess 515 32,460 Hewlett-Packard 4,162 175,054 Hologic 515 a 8,250 Home Depot 3,001 92,671 Honeywell International 1,283 60,442 Hormel Foods 137 6,291 Hospira 294 a 17,487 Host Hotels & Resorts 1,122 c 17,829 Hudson City Bancorp 833 9,704 Human Genome Sciences 315 a 8,467 Humana 310 a 18,070 IHS, Cl. A 90 a 6,502 Illinois Tool Works 748 34,184 Illumina 205 a 11,134 40 Common Stocks (continued) Shares Value ($) United States (continued) Ingersoll-Rand 558 21,935 Integrys Energy Group 130 6,915 Intel 9,884 198,372 IntercontinentalExchange 123 a 14,129 International Business Machines 2,298 329,993 International Flavors & Fragrances 127 6,370 International Game Technology 508 7,920 International Paper 734 18,556 Interpublic Group of Cos. 828 a 8,570 Intuit 566 a 27,168 Intuitive Surgical 69 a 18,144 Invesco 755 17,365 Iron Mountain 299 6,515 ITT 319 15,054 ITT Educational Services 59 a 3,807 J.C. Penney 357 11,131 J.M. Smucker 216 13,884 Jacobs Engineering Group 213 a 8,224 JB Hunt Transport Services 158 5,682 Jefferies Group 165 3,948 Johnson & Johnson 4,905 312,301 Johnson Controls 1,177 41,336 Joy Global 176 12,487 JPMorgan Chase & Co. 7,074 266,195 Juniper Networks 962 a 31,159 KBR 301 7,645 Kellogg 476 23,924 KeyCorp 1,511 12,375 Kimberly-Clark 731 46,302 Kimco Realty 726 c 12,509 Kinder Morgan Management 151 a 9,290 KLA-Tencor 293 10,466 Kohls 538 a 27,546 Kraft Foods, Cl. A 3,077 99,295 Kroger 1,108 24,376 L-3 Communications Holdings 215 15,521 The Fund 41 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Laboratory Corp. of America Holdings 180 a 14,638 Lam Research 255 a 11,676 Las Vegas Sands 584 a 26,794 Legg Mason 319 9,899 Leggett & Platt 272 5,543 Lender Processing Services 182 5,249 Leucadia National 341 a 8,668 Level 3 Communications 2,769 a 2,680 Liberty Global, Cl. A 247 a 9,334 Liberty Global, Ser. C 203 a 7,347 Liberty Media-Interactive, Cl. A 1,084 a 16,000 Liberty Property Trust 187 c 6,257 Life Technologies 323 a 16,208 Limited Brands 515 15,136 Lincoln National 551 13,488 Linear Technology 380 12,247 Lockheed Martin 580 41,348 Loews 615 24,280 Lorillard 287 24,493 Lowes 2,576 54,946 LSI 1,233 a 6,461 Lubrizol 130 13,324 M & T Bank 135 10,091 Macerich 218 c 9,725 Macys 731 17,281 Manpower 158 8,647 Marathon Oil 1,242 44,178 Marriott International, Cl. A 497 18,414 Marsh & McLennan 943 23,556 Marshall & Ilsley 712 4,208 Martin Marietta Materials 71 5,714 Marvell Technology Group 960 a 18,538 Masco 590 6,289 MasterCard, Cl. A 174 41,770 Mattel 655 15,281 Maxim Integrated Products 527 11,415 42 Common Stocks (continued) Shares Value ($) United States (continued) McAfee 269 a 12,724 McCormick & Co. 225 9,950 McDonalds 1,901 147,841 McGraw-Hill 562 21,159 McKesson 494 32,594 MDU Resources Group 351 6,995 Mead Johnson Nutrition 384 22,587 MeadWestvaco 345 8,877 Medco Health Solutions 816 a 42,864 Medtronic 1,948 68,589 MEMC Electronic Materials 445 a 5,705 Merck & Co. 5,541 201,027 MetLife 1,582 63,802 Metropcs Communications 331 a 3,446 MGM Resorts International 436 a 4,765 Microchip Technology 368 11,842 Micron Technology 1,509 a 12,479 Microsoft 14,031 373,786 Mohawk Industries 104 a 5,963 Molson Coors Brewing, Cl. B 276 13,035 Monsanto 986 58,588 Moodys 358 9,687 Morgan Stanley 2,232 55,510 Mosaic 287 20,997 Motorola 4,265 a 34,760 Murphy Oil 334 21,763 Mylan 530 a 10,770 Nabors Industries 516 a 10,785 Nasdaq OMX Group 219 a 4,603 National Oilwell Varco 731 39,299 National Semiconductor 419 5,740 NetApp 621 a 33,068 Netflix 75 a 13,013 New York Community Bancorp 658 11,140 Newell Rubbermaid 529 9,337 Newfield Exploration 231 a 13,772 The Fund 43 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Newmont Mining 866 52,713 News, Cl. A 3,199 46,258 News, Cl. B 788 12,671 NextEra Energy 727 40,014 NII Holdings 289 a 12,083 NIKE, Cl. B 664 54,076 NiSource 516 8,932 Noble 481 a 16,609 Noble Energy 311 25,340 Nordstrom 305 11,746 Norfolk Southern 649 39,907 Northeast Utilities 332 10,385 Northern Trust 406 20,150 Northrop Grumman 529 33,438 NRG Energy 457 a 9,099 NSTAR 202 8,425 Nuance Communications 393 a 6,174 Nucor 564 21,556 NVIDIA 1,009 a 12,138 NYSE Euronext 455 13,941 OReilly Automotive 237 a 13,865 Occidental Petroleum 1,434 112,755 Old Republic International 426 5,623 Omnicare 202 4,872 Omnicom Group 557 24,486 ONEOK 201 10,014 Oracle 7,130 209,622 Owens-Illinois 292 a 8,185 Paccar 606 31,064 Pactiv 242 a 8,030 Pall 237 10,113 Parker Hannifin 296 22,659 PartnerRe 125 9,915 Patterson 139 3,843 Paychex 563 15,595 44 Common Stocks (continued) Shares Value ($) United States (continued) Peabody Energy 479 25,339 Pentair 186 6,088 Peoples United Financial 715 8,802 Pepco Holdings 419 8,070 PepsiCo 2,877 187,868 Perrigo 134 8,828 PetroHawk Energy 577 a 9,815 PetSmart 229 8,571 Pfizer 14,338 249,481 PG & E 665 31,800 Pharmaceutical Product Development 185 4,775 Philip Morris International 3,324 194,454 Pinnacle West Capital 192 7,903 Pioneer Natural Resources 200 13,960 Pitney Bowes 342 7,503 Plains Exploration & Production 227 a 6,326 Plum Creek Timber 278 c 10,242 PNC Financial Services Group 933 50,289 Polo Ralph Lauren 107 10,366 PPG Industries 304 23,317 PPL 815 21,924 Praxair 538 49,141 Precision Castparts 260 35,511 Priceline.com 79 a 29,768 Pride International 284 a 8,611 Principal Financial Group 567 15,218 Procter & Gamble 5,139 326,686 Progress Energy 499 22,455 Progressive 1,145 24,228 ProLogis 906 c 12,367 Prudential Financial 814 42,800 Public Service Enterprise Group 908 29,374 Public Storage 252 c 25,003 Pulte Group 591 a 4,639 QEP Resources 318 10,504 The Fund 45 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) QUALCOMM 2,967 133,901 Quanta Services 378 a 7,431 Quest Diagnostics 291 14,300 Qwest Communications International 2,754 18,176 R.R. Donnelley & Sons 415 7,657 Ralcorp Holdings 107 a 6,640 Range Resources 286 10,694 Rayonier 146 c 7,621 Raytheon 691 31,841 Red Hat 323 a 13,650 Regency Centers 138 c 5,821 Regions Financial 2,243 14,131 RenaissanceRe Holdings 95 5,725 Republic Services 678 20,211 Reynolds American 322 20,898 Robert Half International 274 7,428 Rockwell Automation 252 15,717 Rockwell Collins 288 17,427 Roper Industries 183 12,706 Ross Stores 216 12,742 Rowan 178 a 5,856 Royal Caribbean Cruises 221 a 8,738 Safeway 725 16,603 SAIC 706 a 10,971 Salesforce.com 203 a 23,562 SanDisk 405 a 15,220 Sara Lee 1,207 17,296 SBA Communications, Cl. A 191 a 7,499 SCANA 233 9,516 Schlumberger 2,437 170,322 Scripps Networks Interactive, Cl. A 179 9,109 Seagate Technology 914 a 13,390 Sealed Air 291 6,737 Sears Holdings 80 a 5,758 46 Common Stocks (continued) Shares Value ($) United States (continued) SEI Investments 221 4,895 Sempra Energy 418 22,355 Sherwin-Williams 175 12,770 Sigma-Aldrich 208 13,191 Simon Property Group 510 c 48,970 SLM 821 a 9,770 Southern 1,485 56,237 Southwest Airlines 263 3,619 Southwestern Energy 619 a 20,953 Spectra Energy 1,160 27,573 Sprint Nextel 5,370 a 22,124 SPX 89 5,968 St. Jude Medical 599 a 22,942 Stanley Black & Decker 269 16,670 Staples 1,265 25,895 Starbucks 1,303 37,109 Starwood Hotels & Resorts Worldwide 322 c 17,433 State Street 873 36,456 Stericycle 162 a 11,622 Stryker 536 26,527 Sunoco 198 7,419 SunTrust Banks 895 22,393 SUPERVALU 362 3,906 Symantec 1,511 a 24,448 Synopsys 266 a 6,804 SYSCO 1,038 30,579 T. Rowe Price Group 479 26,474 Target 1,246 64,717 TD Ameritrade Holding 489 8,357 Telephone & Data Systems 80 2,786 Teradata 281 a 11,060 Texas Instruments 2,193 64,847 Textron 542 11,284 TFS Financial 198 1,733 The Fund 47 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Thermo Fisher Scientific 718 a 36,920 Tiffany & Co. 212 11,236 Time Warner 2,032 66,060 Time Warner Cable 634 36,690 TJX 735 33,729 Toll Brothers 239 a 4,288 Torchmark 166 9,508 Total System Services 300 4,683 Transatlantic Holdings 93 4,892 Transocean 598 a 37,889 Travelers 903 49,846 Tyco Electronics 807 25,566 Tyco International 903 34,567 Tyson Foods, Cl. A 547 8,506 U.S. Bancorp 3,373 81,559 Ultra Petroleum 276 a 11,357 Union Pacific 890 78,035 United Continential Holdings 87 a 2,526 United Parcel Service, Cl. B 1,282 86,330 United States Steel 255 10,911 United Technologies 1,572 117,538 UnitedHealth Group 2,044 73,686 Unum Group 602 13,497 Urban Outfitters 254 a 7,816 URS 153 a 5,956 Valero Energy 1,039 18,650 Validus Holdings 173 4,906 Varian Medical Systems 215 a 13,592 Ventas 285 c 15,265 VeriSign 349 a 12,128 Verisk Analytics, Cl. A 161 4,799 Verizon Communications 5,010 162,675 Vertex Pharmaceuticals 331 a 12,687 VF 157 13,069 48 Common Stocks (continued) Shares Value ($) United States (continued) Viacom, Cl. B 1,020 39,362 Visa, Cl. A 874 68,321 VMware, Cl. A 115 a 8,793 Vornado Realty Trust 296 c 25,867 Vulcan Materials 217 7,923 W.R. Berkley 221 6,082 W.W. Grainger 111 13,767 Wal-Mart Stores 3,652 197,829 Walgreen 1,788 60,577 Walt Disney 3,298 119,091 Warner Chilcott, Cl. A 230 5,529 Washington Post, Cl. B 10 4,022 Waste Management 835 29,826 Waters 161 a 11,935 Watson Pharmaceuticals 186 a 8,677 Weatherford International 1,332 a 22,391 WellPoint 779 a 42,331 Wells Fargo & Co. 8,796 229,400 Western Digital 414 a 13,256 Western Union 1,286 22,634 Weyerhaeuser 1,481 c 24,022 Whirlpool 129 9,782 White Mountains Insurance Group 14 4,469 Whole Foods Market 283 a 11,249 Williams 1,045 22,488 Windstream 881 11,153 Wisconsin Energy 200 11,908 Wynn Resorts 130 13,932 Xcel Energy 840 20,042 Xerox 2,395 28,022 Xilinx 501 13,432 XL Group 594 12,563 Yahoo! 2,332 a 38,501 Yum! Brands 822 40,738 The Fund 49 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Zimmer Holdings 381 a 18,075 Total Common Stocks (cost $41,743,629) Preferred Stocks.1% Germany Fresenius 132 11,817 Henkel & Co. 327 19,261 Porsche Automobil Holding 161 8,238 RWE 68 4,600 Volkswagen 264 39,629 Total Preferred Stocks (cost $50,202) Number of Rights.0% Rights Value ($) United Kingdom Standard CharteredNPR (cost $0) 414 a Principal Short-Term Investments19.7% Amount ($) Value ($) U.S. Treasury Bills: 0.13%, 12/23/10 1,780,000 d 1,779,640 0.13%, 1/13/11 3,350,000 3,349,320 0.13%, 1/27/11 1,500,000 1,499,612 0.14%, 12/9/10 2,500,000 2,499,710 0.14%, 12/30/10 1,270,000 1,269,730 0.15%, 11/12/10 2,260,000 2,259,896 Total Short-Term Investments (cost $12,657,528) Face Amount Covered by Options Purchased2.5% Contracts ($) Value ($) Call Options; U.S. Treasury 10 Year Notes, November 2010 @ $114 (cost $1,458,711) 13,000,000 a 50 Other Investment18.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,610,000) 11,610,000 e Total Investments (cost $67,520,070) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% BRBearer Certificate CDIChess Depository Interest NPRNill Paid Rights PCParticipation Certificate PPSPrice Protected Shares REITReal Estate Investment Trust RSPRisparmio (Savings) Shares SDRSwedish Depository Receipts STRIPSeparate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2010, the value of this security amounted to $4 or less than .01% of net assets. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures, forward foreign currency exchange contracts, and options positions e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Health Care 5.8 Money Market Investments 37.8 Energy 4.8 Financial 11.0 Materials 3.9 Information Technology 7.4 Utilities 3.8 Industrial 6.5 Telecommunication Services 2.6 Consumer Discretionary 6.3 Options Purchased 2.5 Consumer Staples 6.0  Based on net assets. See notes to financial statements. The Fund 51 STATEMENT OF FINANCIAL FUTURES October 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2010 ($) Financial Futures Long Amsterdam Exchanges Index 24 2,243,954 November 2010 (33,377) Australian 10 Year Bond 63 6,541,893 December 2010 (67,073) CAC 40 10 Euro 21 1,113,367 November 2010 7,679 DAX 1 230,010 December 2010 12,923 FTSE 100 82 7,421,651 December 2010 167,698 FTSE/MIB Index 4 594,374 December 2010 17,690 IBEX 35 Index 2 297,854 November 2010 (2,294) Japanese 10 Year Mini Bond 46 8,179,491 December 2010 47,470 TOPIX 17 1,701,055 December 2010 (54,841) U.S. Treasury 10 Year Notes 48 6,061,500 December 2010 (10,559) Financial Futures Short Canadian 10 Year Bond 13 (1,614,908) December 2010 (27,895) Euro-Bond 7 (1,257,311) December 2010 23,609 Hang Seng 18 (2,667,041) November 2010 73,951 Long Gilt 40 (7,889,107) December 2010 76,820 S&P ASX 200 Index 17 (1,935,870) December 2010 11,839 S & P 500 E-mini 66 (3,893,010) December 2010 (175,401) S & P/Toronto Stock Exchange 60 Index 17 (2,428,381) December 2010 (48,316) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 52 STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 55,910,070 51,599,495 Affiliated issuers 11,610,000 11,610,000 Cash 150,064 Cash denominated in foreign currencies 424,522 440,183 Unrealized appreciation on forward foreign currency exchange contractsNote 4 2,553,113 Receivable for shares of Common Stock subscribed 456,511 Dividends and interest receivable 98,718 Prepaid expenses 9,458 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 84,762 Unrealized depreciation on forward foreign currency exchange contractsNote 4 2,240,892 Payable for shares of Common Stock redeemed 187,761 Payable for futures variation marginNote 4 94,889 Accrued expenses 69,313 Net Assets ($) Composition of Net Assets ($): Paid-in capital 150,681,053 Accumulated distributions in excess of investment incomenet (47,951) Accumulated net realized gain (loss) on investments (82,436,622) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $19,923 net unrealized appreciation on financial futures) (3,956,555) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 24,095,887 12,599,596 27,544,442 Shares Outstanding 2,116,149 1,122,907 2,406,951 Net Asset Value Per Share ($) See notes to financial statements. The Fund 53 STATEMENT OF OPERATIONS Year Ended October 31, 2010 Investment Income ($): Income: Cash dividends (net of $41,781 foreign taxes withheld at source): Unaffiliated issuers 910,198 Affiliated issuers 17,366 Interest 12,886 Total Income Expenses: Management feeNote 3(a) 696,838 Shareholder servicing costsNote 3(c) 209,961 Distribution feesNote 3(b) 109,143 Custodian feesNote 3(c) 100,539 Professional fees 57,058 Registration fees 46,964 Prospectus and shareholders reports 29,368 Directors fees and expensesNote 3(d) 4,712 Loan commitment feesNote 2 1,272 Miscellaneous 73,130 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (131) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (771,250) Net realized gain (loss) on options transactions 453,355 Net realized gain (loss) on financial futures 2,644,826 Net realized gain (loss) on forward foreign currency exchange contracts 1,846,489 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 4,747,437 Net unrealized appreciation (depreciation) on options transactions 80,016 Net unrealized appreciation (depreciation) on financial futures (103,377) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 111,764 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 54 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2010 2009 a Operations ($): Investment (loss)net (388,404) (205,829) Net realized gain (loss) on investments 4,173,420 (18,278,826) Net unrealized appreciation (depreciation) on investments 4,835,840 32,102,839 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares  (2,642,752) Class C Shares  (673,036) Class I Shares  (827,785) Total Dividends  Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,486,128 3,279,282 Class C Shares 214,262 622,890 Class I Shares 14,351,275 2,740,880 Dividends reinvested: Class A Shares  2,345,416 Class C Shares  391,057 Class I Shares  454,669 Cost of shares redeemed: Class A Shares (17,799,249) (47,500,085) Class C Shares (6,885,019) (12,833,466) Class I Shares (7,619,255) (9,021,965) Class T Shares  (122,959) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 71,870,927 122,040,597 End of Period Accumulated distributions in excess of investment incomenet (47,951) (40,589) The Fund 55 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 141,992 398,236 Shares issued for dividends reinvested  284,638 Shares redeemed (1,700,282) (5,741,131) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 20,674 73,472 Shares issued for dividends reinvested  47,549 Shares redeemed (664,898) (1,543,686) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,364,272 334,439 Shares issued for dividends reinvested  55,313 Shares redeemed (728,702) (1,097,706) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed  a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 13,233 Class T shares representing $107,984 were converted to 13,738 Class A shares. See notes to financial statements. 56 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended October 31, Class A Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 9.98 8.48 14.25 13.23 12.50 Investment Operations: Investment income (loss)net b (.06) (.01) .13 .32 .12 Net realized and unrealized gain (loss) on investments 1.47 1.87 (5.47) .93 .61 Total from Investment Operations 1.41 1.86 (5.34) 1.25 .73 Distributions: Dividends from investment incomenet  (.36) (.26) (.07)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.36) (.43) (.23)  Net asset value, end of period 11.39 9.98 8.48 14.25 13.23 Total Return (%) c 14.13 22.83 (38.52) 9.53 5.84 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.06 1.98 1.61 1.52 2.67 e Ratio of net expenses to average net assets 2.06 f 1.97 1.61 f 1.44 1.54 e Ratio of net investment income (loss) to average net assets (.54) (.14) 1.09 2.31 2.09 e Portfolio Turnover Rate 2.91 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 24,096 36,670 74,083 298,284 47,215 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 57 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 9.91 8.37 14.10 13.18 12.50 Investment Operations: Investment income (loss)net b (.15) (.07) .04 .21 .08 Net realized and unrealized gain (loss) on investments 1.46 1.86 (5.40) .93 .60 Total from Investment Operations 1.31 1.79 (5.36) 1.14 .68 Distributions: Dividends from investment incomenet  (.25) (.20) (.06)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.25) (.37) (.22)  Net asset value, end of period 11.22 9.91 8.37 14.10 13.18 Total Return (%) c 13.22 21.94 (38.97) 8.80 5.36 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.81 2.73 2.35 2.28 3.49 e Ratio of net expenses to average net assets 2.81 f 2.72 2.35 f 2.19 2.29 e Ratio of net investment income (loss) to average net assets (1.43) (.89) .32 1.53 1.33 e Portfolio Turnover Rate 2.91 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 12,600 17,510 26,706 84,660 3,501 a From May 2, 2006 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 58 Year Ended October 31, Class I Shares 2010 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 9.99 8.52 14.30 13.24 12.50 Investment Operations: Investment income (loss)net c (.01) .02 .17 .36 .13 Net realized and unrealized gain (loss) on investments 1.46 1.87 (5.48) .93 .61 Total from Investment Operations 1.45 1.89 (5.31) 1.29 .74 Distributions: Dividends from investment incomenet  (.42) (.30) (.07)  Dividends from net realized gain on investments   (.17) (.16)  Total Distributions  (.42) (.47) (.23)  Net asset value, end of period 11.44 9.99 8.52 14.30 13.24 Total Return (%) 14.51 23.29 (38.29) 9.86 5.92 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 1.60 1.26 1.23 2.51 e Ratio of net expenses to average net assets 1.64 f 1.59 1.26 f 1.17 1.27 e Ratio of net investment income (loss) to average net assets (.12) .23 1.37 2.58 2.31 e Portfolio Turnover Rate 2.91 14.88 24.53 3.05  Net Assets, end of period ($ x 1,000) 27,544 17,691 21,124 62,712 7,705 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From May 2, 2006 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 59 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Global Alpha Fund (the fund) is a separate non-diversified series of Advantage Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers eleven series, including the fund. The funds investment objective is to seek total return by investing in instruments that provide investment exposure to global equity, bond and currency markets, and in fixed income securities. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Mellon Capital Management Corporation (Mellon Capital), a subsidiary of BNY Mellon, serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 60 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S.Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but The Fund 61 NOTES TO FINANCIAL STATEMENTS (continued) before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or compa- 62 rable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 63 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  19,879,712   Equity Securities Foreign  17,461,830  4 Mutual Funds 11,610,000   U.S. Treasury  12,657,908  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   2,553,113  Futures  439,679   Options Purchased 1,596,563   Rights  3,478   Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (2,240,892)  Futures  (419,756)    See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. 64 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities Foreign ($) Balance as of 10/31/2009  Realized gain (loss)  Change in unrealized appreciation (depreciation) (579) Net purchases (sales)  Transfers in and/or out of Level 3 583 Balance as of 10/31/2010 4 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 10/31/2010 (1,715) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at October 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new The Fund 65 NOTES TO FINANCIAL STATEMENTS (continued) and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade date and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 66 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended October 31, 2010 were as follows: Affiliated Investment Value Value Net Company 10/31/2009 ($) Purchases ($) Sales ($) 10/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,258,000 57,339,000 53,987,000 11,610,000 18.1 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 67 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended October 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2010, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $81,845,484 and unrealized depreciation $4,595,644. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to October 31, 2010. If not applied, $63,509,031 of the carryover expires in fiscal 2016 and $18,336,453 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2010 and October 31, 2009 were as follows: ordinary income $0 and $4,143,573, respectively. During the period ended October 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency transactions, passive foreign investment companies, net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $381,042, decreased accumulated net realized gain (loss) on investments by $14,058 and decreased paid-in capital by $366,984. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2010, the fund did not borrow under the Facilities. 68 NOTE 3Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2010, the Distributor retained $1,909 from commissions earned on sales of the funds Class A shares and $1,104 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2010, Class C shares were charged $109,143 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2010, Class A and Class C shares were charged $72,230 and $36,381, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2010, the fund was charged The Fund 69 NOTES TO FINANCIAL STATEMENTS (continued) $17,608 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2010, the fund was charged $1,775 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $101. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2010, the fund was charged $100,539 pursuant to the custody agreement. During the period ended October 31, 2010, the fund was charged $6,114 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $60,074, Rule 12b-1 distribution plan fees $8,189, shareholder services plan fees $7,941, custodian fees $4,410, chief compliance officer fees $2,248 and transfer agency per account fees $1,900. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions 70 and forward contracts, during the period ended October 31, 2010, amounted to $1,083,471 and $10,684,418, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 291,780 Equity risk 1 (314,229) Interest rate risk 1,744,462 Interest rate risk 1 (105,527) Foreign exchange risk 3 2,553,113 Foreign exchange risk 4 (2,240,892) Gross fair value of derivative contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in investments in securities of unaffiliated issuers. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 71 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 5 Options 6 Contracts 7 Total Equity 453,934   Interest rate 2,190,892 453,355  Foreign exchange   1,846,489 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Total Equity 74,295   Interest rate (177,672) 80,016  Foreign exchange   111,764 Total Statement of Operations location: 5 Net realized gain (loss) on financial futures. 6 Net realized gain (loss) on options transactions. 7 Net realized gain (loss) on forward foreign currency exchange contracts. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2010: Value ($) Equity futures contracts 20,631,965 Interest rate futures contracts 45,749,756 Interest rate options contracts 509,454 Forward contracts 79,777,835 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a 72 sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at October 31, 2010 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an invest-ment.The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. The Fund 73 NOTES TO FINANCIAL STATEMENTS (continued) As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. 74 The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/15/2010 3,393,554 3,083,146 3,304,772 221,626 Australian Dollar, Expiring 12/15/2010 139,200 128,412 135,558 7,146 Australian Dollar, Expiring 12/15/2010 904,800 835,004 881,129 46,125 Australian Dollar, Expiring 12/15/2010 104,400 96,565 101,669 5,104 Australian Dollar, Expiring 12/15/2010 243,600 225,537 237,227 11,690 Australian Dollar, Expiring 12/15/2010 68,970 65,490 67,166 1,676 Australian Dollar, Expiring 12/15/2010 736,960 699,400 717,679 18,279 Australian Dollar, Expiring 12/15/2010 761,570 723,544 741,646 18,102 Australian Dollar, Expiring 12/15/2010 114,000 112,210 111,017 (1,193) British Pound, Expiring 12/15/2010 258,465 408,861 413,997 5,136 British Pound, Expiring 12/15/2010 267,096 422,205 427,821 5,616 British Pound, Expiring 12/15/2010 24,189 38,242 38,745 503 British Pound, Expiring 12/15/2010 408,000 645,893 653,515 7,622 British Pound, Expiring 12/15/2010 167,600 264,067 268,454 4,387 British Pound, Expiring 12/15/2010 167,600 264,050 268,453 4,403 British Pound, Expiring 12/15/2010 83,800 132,100 134,227 2,127 British Pound, Expiring 12/15/2010 257,899 404,178 413,090 8,912 British Pound, Expiring 12/15/2010 902,070 1,412,498 1,444,892 32,394 The Fund 75 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): British Pound, Expiring 12/15/2010 520,425 815,870 833,592 17,722 British Pound, Expiring 12/15/2010 501,364 795,218 803,061 7,843 British Pound, Expiring 12/15/2010 496,400 785,305 795,110 9,805 British Pound, Expiring 12/15/2010 171,258 271,616 274,313 2,697 British Pound, Expiring 12/15/2010 1,312,978 2,078,969 2,103,065 24,096 British Pound, Expiring 12/15/2010 92,100 145,887 147,521 1,634 British Pound, Expiring 12/15/2010 153,500 242,806 245,869 3,063 British Pound, Expiring 12/15/2010 61,400 97,147 98,348 1,201 Canadian Dollar, Expiring 12/15/2010 1,460,559 1,406,412 1,430,412 24,000 Canadian Dollar, Expiring 12/15/2010 1,231,913 1,185,295 1,206,485 21,190 Canadian Dollar, Expiring 12/15/2010 187,900 182,128 184,021 1,893 Canadian Dollar, Expiring 12/15/2010 1,221,350 1,184,397 1,196,140 11,743 Canadian Dollar, Expiring 12/15/2010 328,825 319,446 322,038 2,592 Canadian Dollar, Expiring 12/15/2010 140,925 136,657 138,016 1,359 Canadian Dollar, Expiring 12/15/2010 394,632 383,724 386,486 2,762 Canadian Dollar, Expiring 12/15/2010 381,879 371,322 373,997 2,675 Canadian Dollar, Expiring 12/15/2010 35,739 34,752 35,001 249 Canadian Dollar, Expiring 12/15/2010 21,900 21,602 21,448 (154) Canadian Dollar, Expiring 12/15/2010 87,600 86,083 85,792 (291) Canadian Dollar, Expiring 12/15/2010 131,400 129,355 128,688 (667) Canadian Dollar, Expiring 12/15/2010 197,100 194,280 193,032 (1,248) Canadian Dollar, Expiring 12/15/2010 197,000 196,278 192,934 (3,344) 76 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring 12/15/2010 135,800 173,920 188,894 14,974 Euro, Expiring 12/15/2010 237,650 305,756 330,565 24,809 Euro, Expiring 12/15/2010 101,850 130,978 141,670 10,692 Euro, Expiring 12/15/2010 882,700 1,131,895 1,227,812 95,917 Euro, Expiring 12/15/2010 1,035,648 1,347,124 1,440,558 93,434 Euro, Expiring 12/15/2010 452,352 588,233 629,209 40,976 Euro, Expiring 12/15/2010 480,637 631,036 668,553 37,517 Euro, Expiring 12/15/2010 328,080 430,713 456,350 25,637 Euro, Expiring 12/15/2010 558,283 732,970 776,557 43,587 Euro, Expiring 12/15/2010 442,400 603,270 615,366 12,096 Euro, Expiring 12/15/2010 995,400 1,355,832 1,384,574 28,742 Euro, Expiring 12/15/2010 774,200 1,052,670 1,076,891 24,221 Euro, Expiring 12/15/2010 1,299,500 1,772,167 1,807,569 35,402 Euro, Expiring 12/15/2010 779,700 1,059,858 1,084,542 24,684 Euro, Expiring 12/15/2010 519,800 708,669 723,027 14,358 Euro, Expiring 12/15/2010 421,000 578,478 585,600 7,122 Euro, Expiring 12/15/2010 1,684,000 2,313,910 2,342,398 28,488 Euro, Expiring 12/15/2010 707,700 978,292 984,391 6,099 Euro, Expiring 12/15/2010 117,950 163,074 164,065 991 Euro, Expiring 12/15/2010 1,061,550 1,469,071 1,476,587 7,516 Euro, Expiring 12/15/2010 471,800 651,435 656,261 4,826 Euro, Expiring 12/15/2010 465,000 648,861 646,802 (2,059) The Fund 77 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring 12/15/2010 220,752 308,506 307,060 (1,446) Euro, Expiring 12/15/2010 210,240 293,970 292,438 (1,532) Euro, Expiring 12/15/2010 655,248 914,712 911,432 (3,280) Euro, Expiring 12/15/2010 665,760 929,506 926,054 (3,452) Japanese Yen, Expiring 12/15/2010 826,702,103 9,864,180 10,278,080 413,900 New Zealand Dollar, Expiring 12/15/2010 2,969,698 2,130,491 2,254,995 124,504 Norwegian Krone, Expiring 12/15/2010 4,013,550 646,846 683,603 36,757 Swedish Krona, Expiring 12/15/2010 28,809,472 3,931,906 4,306,465 374,559 Swedish Krona, Expiring 12/15/2010 15,512,794 2,129,299 2,318,866 189,567 Swedish Krona, Expiring 12/15/2010 850,853 124,626 127,186 2,560 Swedish Krona, Expiring 12/15/2010 879,268 128,812 131,434 2,622 Swedish Krona, Expiring 12/15/2010 79,629 11,663 11,903 240 Swiss Franc, Expiring 12/15/2010 7,648,184 7,579,288 7,775,210 195,922 Swiss Franc, Expiring 12/15/2010 108,550 107,367 110,353 2,986 Swiss Franc, Expiring 12/15/2010 16,700 16,487 16,977 490 Swiss Franc, Expiring 12/15/2010 12,525 12,426 12,733 307 Swiss Franc, Expiring 12/15/2010 29,225 29,014 29,710 696 Swiss Franc, Expiring 12/15/2010 279,849 284,838 284,497 (341) Swiss Franc, Expiring 12/15/2010 270,807 275,404 275,305 (99) Swiss Franc, Expiring 12/15/2010 25,344 25,742 25,765 23 78 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 12/15/2010 152,400 148,613 148,413 200 Australian Dollar, Expiring 12/15/2010 101,600 98,875 98,942 (67) Australian Dollar, Expiring 12/15/2010 25,400 24,775 24,736 39 Australian Dollar, Expiring 12/15/2010 228,600 223,063 222,619 444 Australian Dollar, Expiring 12/15/2010 656,500 635,297 639,325 (4,028) Australian Dollar, Expiring 12/15/2010 273,200 267,408 266,052 1,356 Australian Dollar, Expiring 12/15/2010 273,200 267,791 266,053 1,738 Australian Dollar, Expiring 12/15/2010 136,600 133,828 133,026 802 Australian Dollar, Expiring 12/15/2010 398,970 388,031 388,532 (501) Australian Dollar, Expiring 12/15/2010 114,064 111,023 111,080 (57) Australian Dollar, Expiring 12/15/2010 230,175 224,267 224,153 114 Australian Dollar, Expiring 12/15/2010 261,800 255,899 254,951 948 Australian Dollar, Expiring 12/15/2010 264,418 259,284 257,500 1,784 Australian Dollar, Expiring 12/15/2010 90,321 88,420 87,958 462 Australian Dollar, Expiring 12/15/2010 692,461 677,612 674,345 3,267 Australian Dollar, Expiring 12/15/2010 131,300 126,842 127,865 (1,023) Australian Dollar, Expiring 12/15/2010 262,600 253,924 255,730 (1,806) Australian Dollar, Expiring 12/15/2010 262,600 253,687 255,729 (2,042) British Pound, Expiring 12/15/2010 1,212,824 1,854,359 1,942,643 (88,284) British Pound, Expiring 12/15/2010 3,926,264 6,085,886 6,288,902 (203,016) The Fund 79 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): British Pound, Expiring 12/15/2010 179,800 276,692 287,995 (11,303) British Pound, Expiring 12/15/2010 1,168,700 1,798,746 1,871,968 (73,222) British Pound, Expiring 12/15/2010 134,850 207,897 215,996 (8,099) British Pound, Expiring 12/15/2010 314,650 485,291 503,991 (18,700) British Pound, Expiring 12/15/2010 265,872 415,192 425,861 (10,669) British Pound, Expiring 12/15/2010 116,128 181,319 186,008 (4,689) British Pound, Expiring 12/15/2010 347,900 549,152 557,250 (8,098) British Pound, Expiring 12/15/2010 198,800 313,502 318,428 (4,926) British Pound, Expiring 12/15/2010 447,300 706,139 716,464 (10,325) British Pound, Expiring 12/15/2010 136,000 214,152 217,838 (3,686) British Pound, Expiring 12/15/2010 340,000 534,205 544,596 (10,391) British Pound, Expiring 12/15/2010 204,000 320,280 326,758 (6,478) British Pound, Expiring 12/15/2010 121,600 192,270 194,773 (2,503) British Pound, Expiring 12/15/2010 486,400 769,081 779,092 (10,011) British Pound, Expiring 12/15/2010 186,600 295,427 298,887 (3,460) British Pound, Expiring 12/15/2010 419,850 664,827 672,496 (7,669) British Pound, Expiring 12/15/2010 279,900 442,872 448,331 (5,459) British Pound, Expiring 12/15/2010 46,650 73,771 74,721 (950) Canadian Dollar, Expiring 12/15/2010 131,000 127,973 128,296 (323) Canadian Dollar, Expiring 12/15/2010 524,000 511,892 513,184 (1,292) Canadian Dollar, Expiring 12/15/2010 821,600 804,402 804,642 (240) Canadian Dollar, Expiring 12/15/2010 410,800 402,229 402,321 (92) 80 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($)(Depreciation) ($) Sales (continued): Canadian Dollar, Expiring 12/15/2010 821,600 803,847 804,641 (794) Canadian Dollar, Expiring 12/15/2010 200,400 194,423 196,263 (1,840) Canadian Dollar, Expiring 12/15/2010 501,000 486,705 490,659 (3,954) Canadian Dollar, Expiring 12/15/2010 300,600 291,403 294,395 (2,992) Euro, Expiring 12/15/2010 5,115,838 6,500,644 7,115,991 (615,347) Euro, Expiring 12/15/2010 4,767,761 6,076,797 6,631,826 (555,029) Euro, Expiring 12/15/2010 147,457 187,776 205,109 (17,333) Euro, Expiring 12/15/2010 792,908 1,068,350 1,102,914 (34,564) Euro, Expiring 12/15/2010 71,808 96,688 99,883 (3,195) Euro, Expiring 12/15/2010 767,284 1,033,789 1,067,271 (33,482) Euro, Expiring 12/15/2010 31,050 43,090 43,190 (100) Euro, Expiring 12/15/2010 238,050 330,056 331,121 (1,065) Euro, Expiring 12/15/2010 90,000 124,437 125,188 (751) Euro, Expiring 12/15/2010 90,900 126,424 126,440 (16) Japanese Yen, Expiring 12/15/2010 62,056,800 739,599 771,529 (31,930) Japanese Yen, Expiring 12/15/2010 9,547,200 113,649 118,697 (5,048) Japanese Yen, Expiring 12/15/2010 16,707,600 199,565 207,719 (8,154) Japanese Yen, Expiring 12/15/2010 7,160,400 85,502 89,022 (3,520) Japanese Yen, Expiring 12/15/2010 69,124,724 809,518 859,402 (49,884) Japanese Yen, Expiring 12/15/2010 91,355,590 1,070,919 1,135,790 (64,871) Japanese Yen, Expiring 12/15/2010 37,414,686 437,331 465,163 (27,832) Japanese Yen, Expiring 12/15/2010 26,049,733 309,477 323,867 (14,390) The Fund 81 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring 12/15/2010 25,207,880 299,120 313,400 (14,280) Japanese Yen, Expiring 12/15/2010 2,359,137 27,973 29,330 (1,357) Japanese Yen, Expiring 12/15/2010 28,823,000 352,545 358,346 (5,801) Japanese Yen, Expiring 12/15/2010 20,012,800 245,571 248,812 (3,241) Japanese Yen, Expiring 12/15/2010 20,012,800 244,925 248,812 (3,887) Japanese Yen, Expiring 12/15/2010 10,006,400 122,508 124,406 (1,898) Japanese Yen, Expiring 12/15/2010 50,032,000 612,766 622,029 (9,263) New Zealand Dollar, Expiring 12/15/2010 90,900 65,984 69,023 (3,039) New Zealand Dollar, Expiring 12/15/2010 590,850 428,934 448,653 (19,719) New Zealand Dollar, Expiring 12/15/2010 68,175 49,622 51,768 (2,146) New Zealand Dollar, Expiring 12/15/2010 159,075 115,913 120,791 (4,878) New Zealand Dollar, Expiring 12/15/2010 240,482 175,164 182,606 (7,442) New Zealand Dollar, Expiring 12/15/2010 22,506 16,392 17,090 (698) New Zealand Dollar, Expiring 12/15/2010 248,512 181,319 188,703 (7,384) Norwegian Krone, Expiring 12/15/2010 337,000 54,678 57,399 (2,721) Norwegian Krone, Expiring 12/15/2010 2,190,500 355,373 373,094 (17,721) Norwegian Krone, Expiring 12/15/2010 589,750 95,970 100,448 (4,478) Norwegian Krone, Expiring 12/15/2010 252,750 41,130 43,049 (1,919) Norwegian Krone, Expiring 12/15/2010 1,292,472 211,420 220,139 (8,719) Norwegian Krone, Expiring 12/15/2010 564,528 92,288 96,153 (3,865) Norwegian Krone, Expiring 12/15/2010 1,355,418 223,733 230,860 (7,127) Norwegian Krone, Expiring 12/15/2010 1,574,382 259,489 268,155 (8,666) 82 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Norwegian Krone, Expiring 12/15/2010 925,200 152,254 157,584 (5,330) Norwegian Krone, Expiring 12/15/2010 2,647,278 447,944 450,895 (2,951) Norwegian Krone, Expiring 12/15/2010 239,745 40,534 40,834 (300) Norwegian Krone, Expiring 12/15/2010 2,561,727 432,909 436,323 (3,414) Norwegian Krone, Expiring 12/15/2010 1,718,100 292,303 292,633 (330) Norwegian Krone, Expiring 12/15/2010 763,600 130,288 130,059 229 Norwegian Krone, Expiring 12/15/2010 1,336,300 227,021 227,604 (583) Swedish Krona, Expiring 12/15/2010 2,398,000 338,185 358,455 (20,270) Swedish Krona, Expiring 12/15/2010 982,722 140,873 146,898 (6,025) Swedish Krona, Expiring 12/15/2010 670,800 95,948 100,272 (4,324) Swedish Krona, Expiring 12/15/2010 1,141,478 163,334 170,629 (7,295) Swedish Krona, Expiring 12/15/2010 859,400 127,586 128,464 (878) Swedish Krona, Expiring 12/15/2010 3,437,600 510,344 513,856 (3,512) Swedish Krona, Expiring 12/15/2010 1,767,200 263,464 264,162 (698) Swedish Krona, Expiring 12/15/2010 2,650,800 395,598 396,244 (646) Swedish Krona, Expiring 12/15/2010 3,976,200 593,097 594,366 (1,269) Swedish Krona, Expiring 12/15/2010 441,800 65,740 66,041 (301) Swedish Krona, Expiring 12/15/2010 3,509,386 520,410 524,586 (4,176) Swedish Krona, Expiring 12/15/2010 457,746 68,040 68,424 (384) Swedish Krona, Expiring 12/15/2010 1,340,068 200,239 200,314 (75) Swedish Krona, Expiring 12/15/2010 1,326,800 196,691 198,331 (1,640) Swedish Krona, Expiring 12/15/2010 855,200 126,828 127,836 (1,008) The Fund 83 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swedish Krona, Expiring 12/15/2010 2,565,600 378,279 383,508 (5,229) Swedish Krona, Expiring 12/15/2010 855,200 126,279 127,836 (1,557) Swiss Franc, Expiring 12/15/2010 209,760 209,287 213,244 (3,957) Swiss Franc, Expiring 12/15/2010 480,240 478,616 488,216 (9,600) Swiss Franc, Expiring 12/15/2010 307,117 305,659 312,218 (6,559) Swiss Franc, Expiring 12/15/2010 180,480 179,482 183,477 (3,995) Swiss Franc, Expiring 12/15/2010 264,403 263,550 268,794 (5,244) Swiss Franc, Expiring 12/15/2010 340,650 349,309 346,307 3,002 Swiss Franc, Expiring 12/15/2010 264,950 271,500 269,351 2,149 Swiss Franc, Expiring 12/15/2010 151,400 154,966 153,915 1,051 Swiss Franc, Expiring 12/15/2010 390,300 398,147 396,782 1,365 Swiss Franc, Expiring 12/15/2010 260,200 266,291 264,522 1,769 Swiss Franc, Expiring 12/15/2010 650,500 663,146 661,304 1,842 Swiss Franc, Expiring 12/15/2010 499,200 511,156 507,491 3,665 Swiss Franc, Expiring 12/15/2010 124,800 127,789 126,873 916 Swiss Franc, Expiring 12/15/2010 205,632 215,077 209,047 6,030 Swiss Franc, Expiring 12/15/2010 195,840 204,691 199,093 5,598 Swiss Franc, Expiring 12/15/2010 610,368 638,567 620,505 18,062 Swiss Franc, Expiring 12/15/2010 620,160 650,053 630,460 19,593 84 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Swiss Franc, Expiring 12/15/2010 991,770 1,012,871 1,008,242 4,629 Swiss Franc, Expiring 12/15/2010 283,544 289,647 288,253 1,394 Swiss Franc, Expiring 12/15/2010 572,175 584,840 581,678 3,162 Swiss Franc, Expiring 12/15/2010 187,254 192,098 190,364 1,734 Swiss Franc, Expiring 12/15/2010 185,400 187,992 188,479 (487) Swiss Franc, Expiring 12/15/2010 63,963 65,093 65,025 68 Swiss Franc, Expiring 12/15/2010 490,383 499,636 498,528 1,108 Gross Unrealized Appreciation Gross Unrealized Depreciation At October 31, 2010, the cost of investments for federal income tax purposes was $67,655,828; accordingly, accumulated net unrealized depreciation on investments was $4,446,333, consisting of $4,868,599 gross unrealized appreciation and $9,314,932 gross unrealized depreciation. The Fund 85 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Global Alpha Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Global Alpha Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Alpha Fund at October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 28, 2010 86 BOARD MEMBERS INFORMATION (Unaudited) The Fund 87 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 88 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 170 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. The Fund 89 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 90 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 195 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 195 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 191 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 91 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $88,390 in 2009 and $115,000 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 15,828 in 2009 and $16,146 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 23,611 in 2009 and $16,143 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $40 in 2009 and $44 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2009 and $-0- in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
